 

Exhibit 10.4

 

EXECUTION VERSION

 



 

 

AMENDED AND RESTATED TERM LOAN AND GUARANTY AGREEMENT

 

originally dated as of April 23, 2013

and amended and restated as of March 7, 2017

 

Among

 

TOWER AUTOMOTIVE HOLDINGS USA, LLC

 

as Borrower,

 

and

 

TOWER INTERNATIONAL, INC., TOWER AUTOMOTIVE HOLDINGS I, LLC,

TOWER AUTOMOTIVE HOLDINGS II(a), LLC, AND THE OTHER

GUARANTORS PARTY HERETO,

 

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

CITIBANK, N.A.,

 

as Agent

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC and

GOLDMAN SACHS BANK USA

as Joint Bookrunners

and

Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

GOLDMAN SACHS BANK USA,

as Co-Documentation Agents

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

  Page     Article 1 Definitions     Section 1.01.  Defined Terms 2 Section
1.02.  Terms Generally 35 Section 1.03.  Accounting Terms; GAAP 35     Article 2
Amount and Terms of Loans     Section 2.01.  Commitments to Lend 35 Section
2.02.  Request for Borrowings 36 Section 2.03.  Funding of Loans 36 Section
2.04.  Interest Elections 37 Section 2.05.  Interest on Loans 38 Section
2.06.  Default Interest 39 Section 2.07.  Alternate Rate of Interest 39 Section
2.08.  Evidence of Debt 39 Section 2.09.  Termination or Reduction of Commitment
39 Section 2.10.  Repayment of Loans 40 Section 2.11.  Mandatory Prepayment 40
Section 2.12.  Optional Prepayment of Loans 44 Section 2.13.  Increased Costs 44
Section 2.14.  Break Funding Payments 46 Section 2.15.  Taxes 46 Section
2.16.  Payments Generally; Pro Rata Treatment 49 Section 2.17.  Mitigation
Obligations; Replacement of Lenders 50 Section 2.18.  Certain Fees 50 Section
2.19.  Nature of Fees 50 Section 2.20.  Right of Set-off 51 Section
2.21.  Payment of Obligations 51 Section 2.22.  Refinancing Facilities 51
Section 2.23.  Incremental Term Facilities 53 Section 2.24.  Amend and Extend
Transactions 55     Article 3 Representations and Warranties     Section
3.01.  Organization; Powers 56 Section 3.02.  Authorization; Enforceability 56
Section 3.03.  Disclosure 57 Section 3.04.  Financial Condition; No Material
Adverse Change 57 Section 3.05.  Capitalization and Subsidiaries 57

 

 

 

 

Section 3.06.  Government Approvals; No Conflicts 58 Section 3.07.  Compliance
with Law; No Default 58 Section 3.08.  Litigation and Environmental Matters 58
Section 3.09.  Insurance 58 Section 3.10.  Taxes 58 Section 3.11.  Use of
Proceeds 59 Section 3.12.  Labor Relations 59 Section 3.13.  ERISA 59 Section
3.14.  Investment Company Status 59 Section 3.15.  Properties 60 Section
3.16.  Solvency 60 Section 3.17.  Security Interest in Collateral 60 Section
3.18.  Margin Stock 60 Section 3.19.  Economic Sanctions 61 Section
3.20.  Anti-Corruption 61 Section 3.21.  Money-Laundering and Counter-Terrorist
Financing Laws 61     Article 4 Conditions of Lending     Section
4.01.  Conditions to Effectiveness 61 Section 4.02.  Conditions Precedent to
each Loan 65     Article 5 Affirmative Covenants     Section 5.01.  Financial
Statements and Other Information 65 Section 5.02.  Notices of Material Events 67
Section 5.03.  Existence; Conduct of Business 68 Section 5.04.  Insurance 68
Section 5.05.  Payment of Obligations 69 Section 5.06.  Compliance With Laws 69
Section 5.07.  Maintenance of Properties 69 Section 5.08.  Books and Records;
Inspection Rights 69 Section 5.09.  Additional Guarantors and Collateral;
Further Assurances 70 Section 5.10.  Maintenance Of Flood Insurance 71 Section
5.11.  Post-Closing Matters 71 Section 5.12.  Ratings 72     Article 6 Negative
Covenants     Section 6.01.  Liens 72 Section 6.02.  Fundamental Changes 74
Section 6.03.  Indebtedness 74 Section 6.04.  Sale and Lease-Back Transactions
76 Section 6.05.  Investments, Loans and Advances 76

 

 ii 

 

 

Section 6.06.  Disposition of Assets 78 Section 6.07.  Restricted Payments;
Restrictive Agreements 80 Section 6.08.  Transactions With Affiliates 81 Section
6.09.  Limitations On Hedging Agreements 81 Section 6.10.  Modifications of and
Payments on Other Indebtedness 82 Section 6.11.  Total Net Leverage Ratio 82
Section 6.12.  Fiscal Year 82 Section 6.13.  Changes in Lines of Business 82    
Article 7 Events of Default     Section 7.01.  Events of Default 82     Article
8 The Agent     Section 8.01.  Administration by Agent 85 Section 8.02.  Rights
of Agent 86 Section 8.03.  Liability of Agent 86 Section 8.04.  Reimbursement
and Indemnification 87 Section 8.05.  Successor Agent 87 Section
8.06.  Independent Lenders 88 Section 8.07.  Advances and Payments 88 Section
8.08.  Sharing of Setoffs 89 Section 8.09.  Other Agents 89     Article 9
Guaranty     Section 9.01.  Guaranty 89 Section 9.02.  No Impairment of Guaranty
90 Section 9.03.  Subrogation 91     Article 10 Miscellaneous     Section
10.01.  Notices 91 Section 10.02.  Survival of Agreement, Representations and
Warranties, Etc 92 Section 10.03.  Successors and Assigns 92 Section
10.04.  Confidentiality 100 Section 10.05.  Expenses; Indemnity; Damage Waiver
100 Section 10.06.  Choice of Law 102 Section 10.07.  No Waiver 102 Section
10.08.  Extension of Maturity 102 Section 10.09.  Amendments, Etc 102 Section
10.10.  Severability 104 Section 10.11.  Headings 104

 

 iii 

 

 

Section 10.12.  Survival 105 Section 10.13.  Execution in Counterparts;
Integration; Effectiveness 105 Section 10.14.  Prior Agreements 105 Section
10.15.  Further Assurances 105 Section 10.16.  Patriot Act 105 Section
10.17.  Jurisdiction; Consent to Service of Process 106 Section 10.18.  No
Fiduciary Duty 106 Section 10.19.  Waiver of Jury Trial 107 Section
10.20.  Intercreditor Agreements 107

 

ANNEX A Commitment Amounts     EXHIBIT A Form of Amended and Restated Security
Agreement EXHIBIT B [Reserved] EXHIBIT C Form of Assignment and Acceptance
EXHIBIT D Form of Affiliate Subordination Agreement EXHIBIT E Form of Mortgage
(Fee) EXHIBIT F Form of Compliance Certificate EXHIBIT G Form of Joinder
Agreement EXHIBIT H Form of Landlord Consent and Agreement EXHIBIT I Form of
Borrowing Request

 

SCHEDULE 1.01(b) Non-Material Subsidiaries SCHEDULE 3.05 Subsidiaries SCHEDULE
3.06(a) Government Approvals; No Conflicts SCHEDULE 3.06(c) Material Default
SCHEDULE 3.08 Litigation SCHEDULE 3.12(a) Collective Bargaining / Labor
Agreements SCHEDULE 3.12(b) Labor Matters SCHEDULE 3.15(a) Properties SCHEDULE
4.01(c) Mortgaged Properties SCHEDULE 5.09(e) Leasehold Interests SCHEDULE 6.01
Liens SCHEDULE 6.03 Indebtedness SCHEDULE 6.05 Investments SCHEDULE 6.06(j)
Specified Dispositions SCHEDULE 6.08 Agreements with Affiliates

 

 iv 

 

 

AMENDED AND RESTATED TERM LOAN AND GUARANTY AGREEMENT

 

AMENDED AND RESTATED TERM LOAN AND GUARANTY AGREEMENT, originally dated as of
April 23, 2013 and amended and restated as of March 7, 2017 among TOWER
AUTOMOTIVE HOLDINGS USA, LLC (the “Borrower”), TOWER INTERNATIONAL, INC.
(formerly known as Tower Automotive, LLC, and hereinafter, “Holdings”), TOWER
AUTOMOTIVE HOLDINGS I, LLC (“Holdco”), TOWER AUTOMOTIVE HOLDINGS II(a) (“Foreign
Holdco”), the Subsidiary Guarantors, each of the financial institutions from
time to time party hereto, as Lenders, and CITIBANK, N.A., as administrative
agent (in such capacity, the “Agent”) for the Lenders.

 

RECITALS:

 

WHEREAS, Holdings, Holdco, the Borrower, Foreign Holdco, the Subsidiary
Guarantors and the Agent are party to the Original Credit Agreement (such terms
and other capitalized terms used in these preliminary statements being defined
in Section 1.01 hereof), together with the lenders party thereto, which became
effective on April 23, 2013; and

 

WHEREAS, pursuant to the terms of the Third Refinancing Term Loan Amendment and
Amendment and Restatement Agreement, and upon satisfaction of the conditions set
forth or referred to therein, the Original Credit Agreement is being amended and
restated in the form of this Agreement, effective as of the ARCA Effective Date.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

 

 

 

Article 1

Definitions

 

Section 1.01. Defined Terms.

 

“ABL Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of August 24, 2010 and as amended or
supplemented thereafter (including on April 23, 2013), among JPMorgan Chase
Bank, N.A., as representative with respect to the Revolving Credit Facility,
Citibank, N.A., as representative with respect to the term facility and
Wilmington Trust FSB, as representative with respect to certain secured notes
(it being understood that such notes are no longer outstanding as of the ARCA
Effective Date), and each of the other parties thereto.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“Account Control Agreement” shall mean a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable.

 

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the Agent, be in the form of an amendment
and restatement of this Agreement) providing for any Extended Term Loans, which
shall be consistent with the applicable provisions of this Agreement and
otherwise satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Agent, the Loan Parties and the other parties
specified in Section 2.24 (but not any other Lender). Any Additional Credit
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Sections 4.01 and/or
4.02, all to the extent reasonably requested by the Agent or the other parties
to such Additional Credit Extension Amendment.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.

 

 2 

 

 

“Affiliate Lender” shall mean each Lender who is an Affiliate of the Borrower,
excluding (x) Holdings and its Subsidiaries and (y) any Debt Fund Affiliate
Lender.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit D pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Agent” shall have the meaning given such term in the preamble.

 

“Agreement” shall mean the Original Credit Agreement as amended and restated by
this Amended and Restated Term Loan and Guaranty Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in
effect on such day plus ½ of 1% and (iii) the Adjusted LIBO Rate for a one month
Interest Period in effect for such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change.

 

“Amortization Amount” shall mean, on any date, an amount equal to 0.25% of the
aggregate principal amount of the Initial Term Loans outstanding on the ARCA
Effective Date after the Borrowing of Initial Term Loans on such date.

 

“Amortization Date” shall mean each January 1, April 1, July 1 and October 1
subsequent to the ARCA Effective Date and prior to the Maturity Date.

 

“Applicable ABR Margin” shall mean 1.75% per annum.

 

“Applicable Amount” shall mean, at any time, an amount equal to the sum of (a)
$50,000,000, plus (b) 50% of Consolidated Net Income for the period commencing
on April 23, 2013 and ending on the last day of the most recent fiscal quarter
or fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 5.01(a) or Section 5.01(b) have been received by
the Agent, plus (c) 100% of the net cash proceeds received by Holdco in
connection with the issuance or sale of any common Equity Interests of Holdco;
provided, that such amount shall be reduced from time to time to the extent that
all or any portion of such Applicable Amount is concurrently being applied, or
has previously been applied, to make Investments or Restricted Payments to the
extent permitted hereunder and as such amount shall be increased from time to
time to the extent of returns received in cash on any Investment, whether by
disposition, return of capital, dividend, interest or otherwise, that was made
using the Applicable Amount.

 

“Applicable Eurodollar Margin” shall mean 2.75% per annum.

 

“Approved Fund” shall have the meaning given such term in Section 10.03.

 

 3 

 

 

“ARCA Effective Date” shall have the meaning provided in the Third Refinancing
Term Loan Amendment and Amendment and Restatement Agreement, it being agreed
that such date is March 7, 2017.

 

“Arrangers” shall mean Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A.,
Wells Fargo Securities, LLC, Goldman Sachs Bank USA, BMO Capital Markets Corp.
and Citizens Bank, N.A.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by any Group Member to any Person
other than a Group Member of (a) any Equity Interests of any Subsidiary (other
than directors’ qualifying shares and shares required by applicable law to be
held by foreign nationals (but only to the extent of such legal requirement)) or
(b) any other assets of any Group Member (other than (i) inventory, damaged,
surplus, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) any sale, transfer or
other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $10,000,000 in the aggregate in any calendar
year), other than any disposition of assets permitted under Section 6.06(d),
Section 6.06(e), Section 6.06(f) or Section 6.06(j)).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and consented to by each party whose
consent is required by Section 10.03, substantially in the form of Exhibit C or
in such form as is otherwise agreed by the Agent.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

 4 

 

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall have the meaning given such term in the preamble to this
Agreement.

 

“Borrower Notice” shall have the meaning given such term in Section
4.01(c)(vii).

 

“Borrowing” shall mean a group of Loans of the same Class and Type and, in the
case of Eurodollar Loans, having the same Interest Period.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.02 in the form of Exhibit I or in such other form as
is approved by the Agent.

 

“Business” shall mean the business conducted by the Holdco Group as conducted
immediately prior to the ARCA Effective Date.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed; provided, however, that when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits on the London interbank market.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether (i) paid in cash and not theretofore accrued or (ii)
accrued as liabilities during such period, and including that portion of any
Capitalized Lease which is capitalized on the consolidated balance sheet of the
Holdco Group) net of cash amounts received by the Holdco Group from other
Persons during such period in reimbursement of Capital Expenditures made by the
Holdco Group, excluding interest capitalized during construction, made by the
Holdco Group during such period that, in conformity with GAAP, are required to
be included in or reflected by the property, plant, equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Holdco Group
(including equipment which is purchased simultaneously with the trade-in of
existing equipment owned by the Holdco Group to the extent of the gross amount
of such purchase price less the “trade-in” value or credit granted by the
purchaser of the equipment being traded in at such time), but excluding
expenditures made (A) in connection with the replacement or restoration of
assets to the extent reimbursed or financed from (x) insurance proceeds paid on
account of the loss of or the damage to the assets being replaced or restored or
(y) awards of compensation arising from the taking by condemnation or eminent
domain of such assets being replaced and (B) from the proceeds of an equity
contribution made to a Group Member by a Person that is not a Group Member.

 

 5 

 

 

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

 

“Casualty Event” shall mean any casualty or other insured damage to, or loss or
destruction of, any property or assets of any Group Member, or any taking of any
such property or assets under any power of eminent domain or by condemnation or
similar proceeding, or any transfer of any such property or assets in lieu of a
condemnation or similar taking thereof, in each case to the extent that the fair
market value of such property or assets exceeds $1,000,000 for any individual
occurrence or series of related occurrences.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the ARCA Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
ARCA Effective Date or (c) compliance by any Lender (or, for purposes of Section
2.13(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the ARCA
Effective Date; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934, as amended) other than the Sponsor Group shall own directly or indirectly,
beneficially or of record, Equity Interests representing (i) more than 30% of
either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in Holdings and (ii)
a greater percentage of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in Holdings then held, directly or indirectly, beneficially and of
record, by the Sponsor Group; (b) a majority of the seats (other than vacant
seats) on the board of directors of Holdings shall at any time be occupied by
persons who are not Continuing Directors; (c) Holdings shall at any time fail to
own directly or indirectly, beneficially and of record, 100% of each class of
issued and outstanding Equity Interests in Holdco free and clear of all Liens
(other than Liens created by the Loan Documents, the Other Secured Documents or
the documents governing any Indebtedness incurred pursuant to Section
6.03(b)(iii) or Section 6.03(p)(ii)) or (d) Holdco shall at any time fail to own
directly or indirectly, beneficially and of record, 100% of each class of issued
and outstanding Equity Interests in the Borrower free and clear of all Liens
(other than Liens created by the Loan Documents, the Other Secured Documents or
the documents governing any Indebtedness incurred pursuant to Section
6.03(b)(iii) or Section 6.03(p)(ii)).

 

 6 

 

 



“Citi” shall mean Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA,
Inc., Citicorp North America, Inc. and/or any of their affiliates as Citi shall
determine to be appropriate to provide the services contemplated herein.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans (of a class), Other Term Loans (of a class) or
Refinancing Term Loans (of a Series), and, when used in reference to any
Commitment, shall refer to whether such Commitment is a Commitment in respect of
Initial Term Loans, Incremental Term Loans (of a class), Other Term Loans (of a
class) or Refinancing Term Loans (of a Series), and, when used in reference to
any Lender, shall refer to whether such Lender has a Loan or Commitment of such
class.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Co-Documentation Agents” shall mean each of JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and Goldman Sachs Bank USA.

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

 

“Commitment” shall mean, as to any Lender, the commitment (if any) of such
Lender to make Loans hereunder in the amount set forth opposite its name in
Schedule 1 to the Third Refinancing Term Loan Amendment and Amendment and
Restatement Agreement or as may be subsequently set forth in the Register from
time to time, as the case may be, and as may be reduced or increased from time
to time pursuant to Section 2.09, Section 2.22, Section 2.23 and Section 10.03.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication:

 

(a)          provision for taxes based on income or profits for such period, to
the extent that such provision for taxes was deducted in computing such
Consolidated Net Income; plus

 

(b)          Consolidated Interest Expense for such period, to the extent that
such Consolidated Interest Expense was deducted in computing such Consolidated
Net Income; plus

 

 7 

 

 

(c)          the amount of any expenses (or revenue offsets) attributable to
accelerated payments on the accounts receivable of the Holdco Group, to the
extent that such expenses (or revenue offsets) were deducted in computing such
Consolidated Net Income; plus

 

(d)          depreciation, amortization (including amortization of intangibles),
goodwill and other asset impairment charges and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period) for such period to the
extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Net Income; plus

 

(e)          the amount of any minority interest expense deducted in computing
such Consolidated Net Income; plus

 

(f)           any non-cash compensation charge arising from any long-term
management incentive plan or any grant of stock, stock options, restricted stock
units or other equity-based awards, to the extent deducted in computing such
Consolidated Net Income; plus

 

(g)          any expenses associated with the application of Statement of
Financial Accounting Standards Nos. 87 and 106 in an aggregate amount not to
exceed $15,000,000 in any consecutive twelve-month period; plus

 

(h)          any non-cash Statement of Financial Accounting Standards No. 133
income (or loss) related to hedging activities, to the extent deducted in
computing such Consolidated Net Income; plus

 

(i)           any non-cash Statement of Financial Accounting Standards No. 52
income (or loss) related to the mark-to-market of Indebtedness denominated in a
currency other than Dollars, to the extent deducted in computing such
Consolidated Net Income; plus

 

(j)           any non-cash expenses arising from the implementation of purchase
accounting, to the extent deducted in computing such Consolidated Net Income;
minus

 

(k)          non-cash items increasing such Consolidated Net Income for such
period, other than (i) the accrual of revenue consistent with past practice and
(ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated EBITDA in a prior period;

 

in each case determined on a consolidated basis in accordance with GAAP.

 

 8 

 

 

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, the Consolidated Interest Expense of, and the depreciation and
amortization and other non-cash expenses of, a Subsidiary will be added to
Consolidated Net Income to compute Consolidated EBITDA only to the extent that a
corresponding amount would be permitted, as of such determination date, to be
dividended or distributed to a Loan Party by such Subsidiary (x) without direct
or indirect restriction pursuant to the terms of its charter and all agreements
and instruments applicable to such Subsidiary or its stockholders (other than
(i) the Loan Documents, (ii) [reserved], (iii) the Other Secured Documents and
(iv) the documents governing any Indebtedness incurred pursuant to Section
6.03(b)(iii) or Section 6.03(p)(ii); provided that any such restrictions imposed
by the documents governing any such Indebtedness (other than the Loan Documents)
are prohibitions customarily contained in such type of Indebtedness at the time
such Indebtedness is incurred as determined in good faith by a Financial Officer
of Holdco) and (y) without prior governmental approval (that has not been
obtained) and without direct or indirect restriction pursuant to any or
Requirement of Law applicable to such Subsidiary.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capitalized
Leases of the Holdco Group) for such period and all commissions, discounts and
other fees and charges owed by the Holdco Group with respect to letters of
credit and bankers’ acceptance financing, net of interest income, in each case
determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Holdco
Group that is required to be capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by Holdco or any Subsidiary with respect to interest
rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, the consolidated net income (loss) of the
Holdco Group, determined in accordance with GAAP, excluding, however:

 

(a)          the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Holdco or any of its
Subsidiaries,

 

(b)          the income (or deficit) of any Person (other than a Subsidiary) in
which any Group Member has an ownership interest, except to the extent that any
such income is actually received by such Group Member in the form of dividends
or similar distributions,

 

(c)          the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends and other distributions by such Subsidiary
to a Loan Party is not at the time permitted by the terms of any contractual
obligation (other than (i) the Loan Documents, (ii) [reserved], (iii) the Other
Secured Documents and (iv) the documents governing any Indebtedness incurred
pursuant to Indebtedness incurred pursuant to Section 6.03(b)(iii) or Section
6.03(p)(ii); provided that any such prohibitions imposed by the documents
governing any such Indebtedness (other than the Loan Documents) are prohibitions
customarily contained in such type of Indebtedness at the time such Indebtedness
is incurred as determined in good faith by a Financial Officer of Holdco) or
Requirement of Law applicable to such Subsidiary,

 

(d)          any gain or loss on sales of assets outside the ordinary course of
business, and

 

 9 

 

 

(e)          any extraordinary or non-recurring gain, loss, expense or charge
(including expenses in connection with the Transactions, restructuring charges,
severance charges and similar one-time expenses), together with any related
provision for taxes; provided that the aggregate amount of any such
extraordinary or non-recurring cash charges shall not exceed $30,000,000 in any
period of four consecutive fiscal quarters.

 

“Consultants” shall have the meaning given such term in Section 6.08.

 

“Continuing Directors” shall mean, at any time, any member of the board of
directors of Holdings who (a) was a member of such board of directors on the
ARCA Effective Date or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board of directors at the time of such nomination or
election.

 

“Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and Goldman Sachs Bank USA.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, deferred taxes and Permitted Investments) of the Group Members.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Group Members at such time, but excluding, without
duplication, (a) the current portion of any long term Indebtedness, (b)
outstanding Revolving Credit Loans and Swing Line Loans (as defined in the
Revolving Credit Facility Agreement) and (c) deferred taxes.

 

“Debt Fund Affiliate Lender” shall mean a Lender that would be an Affiliate
Lender but for clause (y) of the definition thereof and that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor Group does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such
entity.

 

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Deposit Account Control Agreement” shall mean a deposit account control
agreement in the form specified in Exhibit H to the Security Agreement, or in
such other form as is reasonably acceptable to the Agent.

 

“Disqualified Lender” shall mean those banks and Persons separately identified
in writing by the Borrower and acknowledged by the Agent by notice to the
Borrower prior to March 7, 2017. Such list shall be made available for
inspection by a Lender upon request made by such Lender (for the avoidance of
doubt, subject to the confidentiality provisions set forth in Section 10.04).

 

 10 

 

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“DPW” shall have the meaning given such term in Section 10.05

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Approved Fund of a Lender, and (ii) any other Person subject to the receipt
of any consent required by Section ‎10.03(b); provided that Eligible Assignees
shall not include (a) Holdings or any of its Subsidiaries (including the
Borrower) except in accordance with Section 10.03(b)(ii)(F), (b) any Affiliate
Lender except in accordance with 10.03(b)(ii)(G), (c) any Disqualified Lender
(other than to the extent consented to in writing by the Borrower) or (d) any
natural person.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any hazardous or toxic
substances, wastes or pollutants or to health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdco or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

 11 

 



 

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under Environmental Laws or (ii) damages arising from or
costs incurred by such Governmental Authority in response to a release or
threatened release of a Hazardous Materials into the environment.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in Section
412 of the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) a determination
that a Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (i) a determination that a
Multiemployer Plan is, or is expected to be, in “endangered status” or “critical
status” (as defined in Section 305(b) of ERISA); or (j) the occurrence of a
Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

 

 12 

 



 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning given such term in Article 7.

 

“Evidence of Flood Insurance” shall have the meaning given such term in Section
4.01(c)(vii).

 

“Excess Cash Flow” shall mean, for any fiscal year of Holdco (commencing with
the fiscal year ending December 31, 2016), the excess of:

 

(a)          the sum, without duplication, of: (i) Consolidated Net Income for
such fiscal year, (ii) reductions to non-cash working capital of the Group
Members for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
(iii) depreciation, amortization (including amortization of intangibles),
goodwill and other asset impairment charges (excluding any such non-cash expense
to the extent that it represents an accrual of or reserve for cash expenses in
any future period) for such fiscal year to the extent deducted in computing such
Consolidated Net Income and (iv) any excess of (b)(vi)(Y) below over (b)(vi)(X)
below; over

 

(b)          the sum, without duplication, of: (i) an amount equal to the amount
of (x) all non-cash credits included in calculating such Consolidated Net Income
and cash charges added in the definition of Consolidated Net Income and (y) any
extraordinary, or non-recurring loss, expense or charge paid in cash during such
fiscal year and excluded from the calculation of Consolidated Net Income in
accordance with clause (d) of the definition of Consolidated Net Income, (ii)
Capital Expenditures made in cash during such fiscal year and not financed with
the proceeds of long-term Indebtedness or Equity Interests of a Group Member,
(iii) the aggregate amount of all principal payments of Indebtedness of the
Holdco Group (including (x) the principal component of payments in respect of
Capitalized Leases and (y) the amount of any permanent prepayments of
Indebtedness (but excluding any voluntary prepayments of Loans made pursuant to
Section 2.12), in each case, made in cash and to the extent that the
Indebtedness prepaid by its terms cannot be re-borrowed or redrawn and such
prepayments were not financed with the proceeds of other long-term Indebtedness
or Equity Interests of a Group Member, (iv) an amount equal to the aggregate net
gain on the sale, lease, transfer or other disposition of assets by the Holdco
Group during such period (other than sales in the ordinary course of business)
to the extent included in calculating such Consolidated Net Income, (v)
additions to non-cash working capital (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year), (vi) any excess of (X) any cash payments made by any Group Member during
such fiscal year in respect of pension plans, pension costs and other
post-employment benefits over (Y) the expense in respect thereof deducted in the
determination of Consolidated Net Income, (vii) [reserved], (viii) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Holdco Group during such fiscal year that are required to be made in
connection with any prepayment of Indebtedness, (ix) without duplication of any
amounts added back pursuant to clause (x) for any previous period, the amount of
cash Taxes paid in such fiscal year, (x) without duplication of any amounts
added back pursuant to clause (ix), an amount equal to the income and
withholding taxes (as estimated in good faith by senior financial or senior
account officer of Holdco giving effect to the overall tax position of the
Holdco Group) payable in the period following the period for which Excess Cash
Flow is determined in respect of that amount of Excess Cash Flow that is
attributable to the actual repatriation to any Group Member of undistributed
earnings of Foreign Subsidiaries of any Group Member to enable a Group Member to
prepay the Obligations as required under Section 2.11(b) in respect of Excess
Cash Flow for such period and (xi) cash restructuring costs paid during such
fiscal year to the extent not included in the calculation of Consolidated Net
Income.

 

 13 

 

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income, profits or gains (however denominated) by the United States of
America, or by a jurisdiction as a result of such recipient being organized in,
or having its principal office located in, or in the case of any Lender having
its applicable lending office located in or having any other present or former
connection with, such jurisdiction (other than connections arising solely
(without respect to any other connection) from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in or with which such Lender is organized, located or presently or
formerly connected (other than as noted above), (c) any withholding tax that is
imposed on amounts payable to or beneficially owned by any (x) Foreign Lender or
(y) partner, member, beneficiary or settlor of any Lender (each person described
in (x) or (y) a “Withholding Tax Payer”), in each case at the time such Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Withholding Tax Payer’s failure to comply with Section
2.15(e), except to the extent that such Withholding Tax Payer (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding tax pursuant to Section 2.15(a) and (d) any U.S. withholding
tax that is imposed under FATCA.

 

“Existing Term Loans” shall mean each Loan outstanding under the Original Credit
Agreement on the ARCA Effective Date (immediately prior to the effectiveness of
the Third Refinancing Term Loan Amendment and Amendment and Restatement
Agreement).

 

“Extended Term Loans” shall mean Loans the maturity of which shall have been
extended pursuant to Section 2.24.

 

“Extension” shall have the meaning assigned to such term in Section 2.24(a).

 

 14 

 

 

“Extension Offer” shall have the meaning assigned to such term in Section
2.24(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the ARCA
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any relevant intergovernmental
agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Fees” shall have the meaning assigned to such term in Section 2.19.

 

“Financial Officer” of a Person shall mean the chief financial officer,
controller, corporate controller, treasurer or corporate treasurer of such
Person.

 

“Flood Determination Form” shall have the meaning given such term in Section
4.01(c)(vii).

 

“Flood Laws” shall have the meaning given such term in Section 4.01(c)(vii).

 

“Foreign Casualty Event” shall have the meaning assigned to such term in Section
2.11(k).

 

“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.11(k).

 

“Foreign Holdco” shall have the meaning given such term in the preamble to this
Agreement.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” shall mean any pension plan sponsored, maintained or contributed
to by any Loan Party or any Subsidiary (or with respect to which any Loan Party
or any Subsidiary has any liability) described in Section 4(b)(4) of ERISA that
under applicable law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

 

 15 

 

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority relating to the intention to terminate any
such Foreign Plan or to appoint a trustee or similar official to administer any
such Foreign Plan, or alleging the insolvency of any such Foreign Plan or (d)
the incurrence by any Loan Party or any Subsidiary of any liability under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein.

 

“Foreign Subsidiary” shall mean any Subsidiary that (i) is a “controlled foreign
corporation” within the meaning of the Code or (ii) is a subsidiary of a Person
described in (i).

 

“Funding Account” shall mean the deposit account(s) of the Borrower to which the
Lenders are authorized by the Borrower to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement, as set forth in a
notice provided to the Agent.

 

“GAAP” shall mean generally accepted accounting principles applied in accordance
with Section 1.03.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Group Member” shall mean Holdco or any Subsidiary of Holdco.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

 16 

 

 

“Guarantors” shall mean Holdings, Holdco and each of the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean all radioactive substances or wastes and all
hazardous or toxic substances, wastes or pollutants, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Holdco Group, shall be a Hedging Agreement.

 

“Holdco” shall have the meaning given such term in the preamble to this
Agreement.

 

“Holdco Group” shall mean Holdco and its Subsidiaries.

 

“Holdings” shall have the meaning given such term in the preamble to this
Agreement.

 

“Increased Amount Date” shall have the meaning assigned to such term in Section
2.24(a).

 

“Incremental Assumption Agreement” shall have the meaning assigned to such term
in Section 2.23(b) .

 

“Incremental Term Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Facility” shall mean each class or tranche of Incremental
Term Commitments and the related Incremental Term Loans made hereunder pursuant
thereto.

 

“Incremental Term Loan Amount” shall mean, at any time, the greater of (a)
$100,000,000 minus the aggregate amount of all Incremental Term Commitments
established following the ARCA Effective Date and prior to such time pursuant to
Section 2.23 and (b) such other amount so long as, on a Pro Forma Basis after
giving effect to the incurrence of any such Incremental Term Loan Facility
(including after giving effect on a Pro Forma Basis to any acquisition
consummated concurrently therewith and all other events that are funded out of
the proceeds of such Incremental Term Loan Facility) the Total Net Leverage
Ratio, recomputed as of the last day of the most recently ended fiscal quarter
of Holdco for which financial statements are available or required to have been
delivered pursuant to Section 5.03, is equal to or less than 2.00:1.00.

 

 17 

 

 

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
the Borrower pursuant to Section 2.23. Incremental Term Loans may be made in the
form of additional Loans that are to be included in the same Class as the
Initial Term Loans or, to the extent permitted by Section 2.24 and provided for
in the relevant Incremental Assumption Agreement, Other Term Loans.

 

The “Incurrence Test” shall be met with respect to any incurrence of
Indebtedness or other transaction if, and only if, on a Pro Forma Basis, the
Interest Coverage Ratio is not less than 2.00 to 1.00.

 

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
accounts payable for property, including inventory and services purchased, and
expense accruals and deferred compensation items arising in the ordinary course
of business), (iii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance, surety and
appeal bonds arising in the ordinary course of business), (iv) the principal
portion of all obligations of such Person under Capitalized Leases, (v) all
reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities, (vi) all
obligations of such Person in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in foreign interest or exchange rates and (y) interest rate
swap, cap or collar agreements and interest rate future or option contracts, in
each case on a marked-to-market basis, (vii) all Indebtedness referred to in
clauses (i) through (vi) above guaranteed directly or indirectly by such Person,
(viii) all Indebtedness referred to in clauses (i) through (vii) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness; provided, however, such Indebtedness referred to in this
clause (viii) shall be the lesser of the value of such property on which a Lien
is attached or the amount of such Indebtedness and (ix) financings described in
Section 6.06(e).

 

“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes and (ii)
Other Taxes.

 

“Indemnitee” shall have the meaning given such term in Section 10.05(b).

 

 18 

 

 

“Initial Term Loan Facility” shall mean the Refinancing Term Loans made
available to the Borrower on the ARCA Effective Date pursuant to the Third
Refinancing Term Loan Amendment and Amendment and Restatement Agreement and
Section 2.01.

 

“Initial Term Loans” shall mean the Refinancing Term Loans made on the ARCA
Effective Date pursuant to the Third Refinancing Term Loan Amendment and
Amendment and Restatement Agreement and Section 2.01.

 

“Insufficiency” shall mean, with respect to any Plan, its “amount of unfunded
benefit liabilities” within the meaning of Section 4001(a)(18) of ERISA, if any.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date, taken as one accounting period, to (b) cash Consolidated
Interest Expense (excluding amounts not paid or payable in cash, including, but
not limited to, amortization of debt issuance costs and amortization of original
issue discount) for the period of four consecutive fiscal quarters ended on or
prior to such date, taken as one accounting period.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, three, six or, if consented to by all of the Lenders, nine or twelve months
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.02 or 2.04; provided, however, that (i) if any Interest Period
would end on a day which shall not be a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) no Interest Period
shall end later than the Termination Date.

 

 19 

 

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.

 

“Investments” shall have the meaning given such term in Section 6.05.

 

“Joinder Agreement” shall have the meaning given such term in Section 5.09(a).

 

“Landlord Consent and Agreement” shall mean a landlord consent and agreement
(with a consent by the landlord’s mortgagee, if applicable) substantially in the
form of Exhibit H with such changes as are satisfactory to the Agent in its
Permitted Discretion.

 

“Legal Reservations” shall mean:

 

(a)          the principle that equitable remedies may be granted or refused at
the discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

 

(b)          the time barring of claims under the laws of any relevant
jurisdiction, and defenses of setoff or counterclaim; and

 

(c)          any other qualifications as to matters of law (but not fact) in the
legal opinions required to be delivered pursuant to the Loan Documents.

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Presentation” shall mean the Lender Presentation dated February, 2017
relating to the Loan Parties and the Transactions.

 

“Lenders” shall mean the Persons listed on Annex A and any other Person that
shall have become a party hereto pursuant to Section 2.22 or Section 2.23 or an
assignment in accordance with Section 10.03, other than any such Person that
ceases to be a party hereto pursuant to an assignment in accordance with Section
10.03.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided, further, that if the LIBO Rate as determined in
accordance with the foregoing would be less than 0.00% such rate shall be deemed
to be 0.00%.

 

 20 

 

 

“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Agent in its reasonable discretion); provided that if
the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

“Lien” shall mean (a) any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, lien or charge of any kind whatsoever, (b) the
interest of a vendor or a lessor under any conditional sale, capital lease or
other title retention agreement (or any financing lease having substantially the
same economic effect as any of the foregoing) and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

 

“Loans” shall mean the Initial Term Loans, any Other Term Loans, any Incremental
Term Loans and any Refinancing Term Loans, and shall include any Extended Term
Loans.

 

“Loan Documents” shall mean this Agreement, the Security Documents and any notes
issued pursuant to Section 2.08.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Holdco Group
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Agent’s Liens (on behalf of itself and the Lenders) on the Collateral or
the priority of such Liens taken as a whole, or (d) the rights of or benefits
available to the Secured Parties thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Holdco Group in
an aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “obligations” of Holdco or any Subsidiary thereof in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Holdco or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time.

 

 21 

 

 

“Maturity Date” shall mean (i) with respect to the Initial Term Loans March 7,
2024 and (ii) with respect to any other Class of Loans, the date specified in
the applicable Incremental Assumption Agreement or Refinancing Term Loan
Amendment, as applicable, in each case as may be extended pursuant to Section
2.24.

 

“Minority Lenders” shall have the meaning given such term in Section 10.09(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall have the meaning given such term in Section 4.01(c).

 

“Mortgages” shall mean each of the mortgages and/or deeds of trust made by any
Loan Party in favor of, or for the benefit of, the Agent for the benefit of the
Secured Parties substantially in the form of Exhibit E (with such changes
thereto as shall be reasonably requested by the Agent in view of the law of the
jurisdiction in which such mortgage and/or deed of trust, as applicable, is to
be recorded), as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the proceeds
thereof in the form of cash and Permitted Investments (including any such
proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (i) selling expenses (including
reasonable and customary broker’s fees or commissions, legal and other
professional fees, transfer and similar taxes incurred in connection therewith
and the Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale, after taking into account any available tax credits
or deductions related to such assets and any tax sharing arrangements related to
such assets), (ii) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations or purchase price
adjustment associated with such disposition (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such disposition and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset); (b) with respect to any issuance or
incurrence of Indebtedness, the cash proceeds thereof, net of all taxes and
customary fees, discounts, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any Casualty Event, insurance
proceeds, condemnation awards and similar payments, in each case, net of the
principal amount, premium or penalty, if any, interest on and principal of any
Indebtedness for borrowed money which is secured by the assets subject to such
Casualty Event and which is required to be repaid with such insurance proceeds,
condemnation awards or similar payments and all taxes and fees and out-of-pocket
expenses paid by any Group Member to third parties (other than Affiliates) in
connection with such Casualty Event.

 

“NFIP” shall have the meaning given such term in Section 4.01(c)(vii).

 

 22 

 

 

“Non-Material Subsidiary” shall mean each Subsidiary set forth on Schedule
1.01(b) (as such schedule may be modified from time to time by the Borrower in
its discretion by notice to the Agent); provided that the aggregate revenue of
all Non-Material Subsidiaries shall at no time exceed 10% of the consolidated
revenue of the Holdco Group for the most recent period of four consecutive
fiscal quarters for which financial statements are available at the time of such
determination.

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” shall mean all unpaid principal of and accrued and unpaid interest
on (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership, or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) the Loans, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the Loan
Parties to the Lenders or to any Lender, the Agent or any indemnified party
arising under the Loan Documents.

 

“Original Credit Agreement” means that certain Term Loan and Guaranty Agreement,
dated as of April 23, 2013, among the Borrower, as borrower, Holdings, Holdco,
Tower Automotive Holdings II(a), LLC, Tower Automotive Holdings II(b), LLC and
the other guarantors party thereto, the lenders party thereto and Citibank,
N.A., as administrative agent as in effect immediately prior to the ARCA
Effective Date.

 

“Other Secured Documents” shall mean the Revolving Credit Facility Loan
Documents.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, from the receipt or perfection of a security interest under or otherwise
with respect to, any Loan Document.

 

“Other Term Loans” has the meaning specified in Section 2.23(a).

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

 23 

 

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant” shall have the meaning given such term in Section 10.03(d).

 

“Participant Register” shall have the meaning given such term in Section
10.03(d)(iii).

 

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001, as amended.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

 

“Permitted Acquisition” shall mean the acquisition by Holdco or any Subsidiary
of all or substantially all the assets of a Person or line of business of such
Person, or all of the Equity Interests of a person (referred to herein as the
“Acquired Entity”); provided that (i) the Acquired Entity shall be in a similar,
ancillary or complementary line of business as that of the Holdco Group as
conducted during the current and most recently concluded calendar year; (ii) at
the time of such transaction both before and after giving effect thereto, no
Default shall have occurred and be continuing; (iii) Holdco and the Subsidiaries
shall not incur or assume any Indebtedness in connection with such acquisition,
except as permitted by Section 6.03; (iv) the Loan Parties shall comply, and
shall cause the Acquired Entity to comply, with the applicable provisions of
Section 5.09 and the Security Documents; and (v) the Borrower is in compliance,
on a Pro Forma Basis after giving effect to the consummation of any such
Permitted Acquisition (including any Indebtedness incurred or assumed in
connection therewith), with the covenant set forth in Section 6.11 recomputed as
of the last day of the most recently ended fiscal quarter of Holdco for which
financial statements are required to have been delivered pursuant to Section
5.01. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, the Required Lenders
agree in writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

 

“Permitted Investments” shall mean:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

 

 24 

 

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least ‘A’ from S&P or ‘A2’ from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits (including Eurodollar time deposits) maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Agent or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)          investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

 

(e)          investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(e) above;

 

(f)          in the case of a Foreign Subsidiary, investments similar to those
described in clauses (a) through (e) in obligations of Persons located in (x) a
jurisdiction in which such Foreign Subsidiary is organized or has operations,
(y) The Netherlands or (z) Germany; and

 

(g)          to the extent owned on the ARCA Effective Date, investments by any
Loan Party in the capital stock of any direct or indirect Subsidiary and by any
Foreign Subsidiary in any other Foreign Subsidiary.

 

 25 

 

 

“Permitted Liens” shall mean: (i) Liens imposed by law (other than Environmental
Liens and any Lien imposed under ERISA) for taxes, assessments or charges or
levies of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (ii) Liens of landlords and Liens of carriers,
warehousemen, suppliers, mechanics, materialmen and other Liens (other than
Environmental Liens and any Lien imposed under ERISA) in existence on the ARCA
Effective Date or thereafter imposed by law and created in the ordinary course
of business; (iii) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including, without limitation,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
or arising as a result of progress payments under government contracts;
(iv) easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded) and interest of ground lessors, which do
not interfere materially with the ordinary conduct of the business of the Holdco
Group and which do not materially detract from the value of the property to
which they attach or materially impair the use thereof to the Holdco Group and
any other Liens “insured over” by the applicable title insurance company; (v)
letters of credit or deposits in the ordinary course to secure leases; (vi)
extensions, renewals or replacements of any Lien referred to in paragraphs (i)
through (v) above, provided that the principal amount of the obligation secured
thereby is not increased and that any such extension, renewal or replacement is
limited to the property originally encumbered thereby; (vii) Liens consisting of
deposits with derivatives traders as may be required pursuant to the terms of
the International Swaps and Derivatives Association, Inc.’s Master Agreement(s)
executed in the ordinary course of business in connection with the Holdco
Group’s commodity, foreign exchange and interest hedging programs in an
aggregate amount not to exceed at any time $15,000,000; (viii) Liens on deposit
accounts maintained with, or other property in the custody of, a depositary bank
pursuant to its general business terms and in the ordinary course of business,
and similar Liens on accounts of Foreign Subsidiaries organized under the laws
of the Netherlands arising under clause 18 of the general terms and conditions
of any member of the Dutch Bankers’ Association or any similar term applied by a
financial institution in the Netherlands pursuant to its general terms and
conditions; (ix) Liens in respect of judgments that would not result in an Event
of Default under Section 7.01(k); (x) Liens consisting of leases, licenses,
subleases and sublicenses of assets (including, without limitation, real
property and intellectual property rights) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
any Group Member and do not secure any Indebtedness; (xi) Liens consisting of
pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Group
Member; (xii) Liens consisting of customary transfer restrictions in joint
venture agreements, stockholder agreements or other similar agreements
applicable to joint ventures; (xiii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;
(xiv) Liens (A) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.05 to be applied
against the purchase price for such Investment, and (B) consisting of an
agreement to transfer any property in a disposition permitted under Section
6.06, in each case, solely to the extent such Investment or disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(xv) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of any Group Member or any of
its Subsidiaries in the ordinary course of business; (xvi) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by any Group Member or its Subsidiaries in the ordinary
course of business or Liens arising by operation of law under Article 2 of the
UCC in favor of a reclaiming seller of goods or buyer of goods; and (xvii) Liens
deemed to exist in connection with investments in repurchase agreements
permitted under Section 6.05, provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements.

 

 26 

 

 

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an assignor and Holdings or its
subsidiary (as applicable) as an assignee, and accepted by the Agent, in such
form as shall be approved by the Agent (such approval not to be unreasonably
withheld or delayed).

 

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 10.03(b)(ii)(F)(1).

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace (collectively, to “Refinance”)
existing Indebtedness (“Refinanced Indebtedness”); provided that (a) such
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such refinancing, refunding, extension, renewal or replacement, (b) such
refinancing, refunding, extending, renewing or replacing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guarantees thereof remain so subordinated on terms no less favorable to the
Lenders, (d) the obligors (or their successors in interest) in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing are the only obligors on such refinancing,
refunding, extending, renewing or replacement Indebtedness and (e) the other
terms and conditions of such refinancing, refunding, extending, renewing or
replacing Indebtedness are market terms for Indebtedness of such type, as
determined in good faith by a Financial Officer of the Borrower.

 

“Permitted Restrictions” shall mean

 

(A)         any encumbrance or restriction pursuant to (i) applicable law, rule,
regulation or order, (ii) any Loan Document or any Other Secured Document, or
(iii) by the documents governing any Indebtedness incurred pursuant to Section
6.03(b)(iii) or Section 6.03(p)(ii); provided that any such restrictions or
conditions imposed by the documents governing such Indebtedness (other than the
Loan Documents) (I) are restrictions or conditions customary for Indebtedness of
such type at the time such Indebtedness is incurred and (II) in the case of
Permitted Refinancing Indebtedness, are not more restrictive than the
restrictions and conditions contained in the applicable Refinanced Indebtedness,
in the case of each of clauses (I) and (II) as determined in good faith by a
Financial Officer of Holdco;

 

 27 

 

 

(B)          any encumbrance or restriction with respect to a Subsidiary of
Holdco pursuant to an agreement relating to any Indebtedness incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired by any Group
Member (other than Indebtedness incurred as consideration in, in contemplation
of, or to provide all or any portion of the funds or credit support utilized to
consummate the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary of Holdco or was otherwise acquired by any
Group Member) and outstanding on such date;

 

(C)          any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (B) above or this clause (C) or contained in any amendment to an
agreement referred to in clause (B) above or this clause (C); provided, however,
that the encumbrances and restrictions contained in any such refinancing
agreement or amendment are no less favorable in any material respect to the
Lenders than the encumbrances and restrictions contained in such predecessor
agreements;

 

(D)         any encumbrance or restriction pursuant to an agreement with respect
to Indebtedness incurred in reliance on clause (g) of Section 6.03;

 

(E)          in the case of Section 6.07(b)(iv), any encumbrance or restriction
that

 

(i)            restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract; or

 

(ii)           is contained in mortgages, pledges and other security agreements
securing Indebtedness of a Group Member to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements;

 

(F)          with respect to a Subsidiary of Holdco, any restriction imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Equity Interests or assets of such Subsidiary pending the
closing of such sale or disposition;

 

(G)          purchase money obligations for property acquired in the ordinary
course of business and obligations under Capitalized Leases that impose
restrictions on the property purchased or leased of the nature described in
Section 6.07(b)(iv);

 

(H)         provisions with respect to the disposition or distribution of assets
or property in or with respect to joint venture agreements, asset sale
agreements, stock sale agreements and other similar agreements;

 

(I)           restrictions on cash or other deposits or net worth imposed by
customers, lenders, suppliers or, in the ordinary course of business, other
third parties;

 

(J)           with respect to any Foreign Subsidiary, any encumbrance or
restriction contained in the terms of any Indebtedness, or any agreement
pursuant to which such Indebtedness was issued or any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings thereof;

 

 28 

 

 

(K)         restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which any Group Member is a party entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance of solely the
property or assets of such Group Member that are the subject to such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property of such Group Member or the assets or
property of another Group Member; and

 

(L)        any encumbrance or restriction of the type referred to in Section
6.07(b) imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in any of clauses (A) through
(K) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the board of directors of Holdco, no more restrictive in
any material respect with respect to such encumbrance and other restrictions
taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or Governmental Authority or any
agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is, or in the last six years has been, (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citi as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Pro Forma Basis” shall mean, with respect to any calculation of any financial
test in connection with any acquisition, incurrence of Indebtedness or other
transaction, such financial test calculated on a pro forma basis after giving
effect to the consummation of such transaction as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters most
recently ended for which the financial statements are available.

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Refinancing Notes” shall have the meaning assigned to such term in Section
2.22(a).

 

 29 

 

 

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Refinancing Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.22(c).

 

“Refinancing Term Loan Facility” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Refinancing Term Loans” shall mean any term loans made pursuant to a
Refinancing Term Loan Facility.

 

“Register” shall have the meaning given such term in Section 10.03(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Reports” means reports prepared by the Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the Loan
Parties’ assets from information furnished by or on behalf of the Borrower,
after the Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Agent.

 

“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
indebtedness in the form of a term loan (including, without limitation, via any
Incremental Term Facilities or Refinancing Term Loan Facilities or by way of the
conversion of the Initial Term Loans into refinancing term loans under this
Agreement) that is broadly marketed or syndicated to banks, financial
institutions and/or other institutional lenders or investors in financings
similar to the Initial Term Loans (i) having an effective yield that is less
than the effective yield for the Initial Term Loans, but excluding Indebtedness
incurred in connection with a Change of Control, and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Initial Term Loans or
(b) any effective reduction in the effective yield for the Initial Term Loans
(e.g., by way of amendment, waiver or otherwise), except for a reduction in
connection with a Change of Control.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing at least a majority of the sum of all Loans outstanding
and unused Commitments at such time; provided, that the portion of any Loans and
unused Commitments held by Debt Fund Affiliate Lenders in the aggregate in
excess of 49.9% of the Required Amount (as defined below) shall be disregarded
in determining Required Lenders at any time. “Required Amount” means, at any
time, the amount of Loans and unused Commitments required to be held by Lenders
in order for such Lenders to constitute “Required Lenders” (without giving
effect to the proviso in the preceding sentence).

 

 30 

 

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Resignation Date” shall have the meaning given to such term in Section 8.05.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
Group Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any Equity Interests in any Group Member or any option, warrant or other right
to acquire any such Equity Interests in any Group Member.

 

“Revolving Credit Facility Agreement” shall mean that certain Fourth Amended and
Restated Revolving Credit and Guaranty Agreement, dated as of March 7, 2017,
among the Borrower, the guarantors from time to time party thereto, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

“Revolving Credit Facility Loan Documents” shall have the meaning given the term
“Loan Documents” in the Revolving Credit Facility Agreement.

 

“Revolving Credit Loan” shall mean any loans made pursuant to the Revolving
Credit Facility Agreement.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw Hill Companies,
Inc.

 

“Secured Obligations” shall mean all Obligations.

 

“Secured Obligors” shall mean the Loan Parties.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Agent, (c)
the beneficiaries of each indemnification obligation undertaken by any Loan
Party under the Loan Documents and (d) any permitted successors, indorsees,
transferees and assigns of each of the foregoing.

 

“Securities Account Control Agreement” shall mean a securities account control
agreement in the form specified in Exhibit G to the Security Agreement, or in
such other form as is reasonably acceptable to the Agent.

 

“Security Agreement” shall mean the Amended and Restated Term Loan Security
Agreement, dated as of March 7, 2017, among the Borrower, the Guarantors party
thereto and Citibank, N.A., as agent, in the form of Exhibit A.

 

 31 

 

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Account Control Agreements, the ABL Intercreditor Agreement, any
other intercreditor agreement contemplated by this Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

 

“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of any Loan Party or
an ERISA Affiliate or (ii) was so maintained and in respect of which any Loan
Party could reasonably be expected to have liability under Title IV of ERISA in
the event such Plan has been or were to be terminated.

 

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified Disposition” means the dispositions specified on Schedule 6.06(j).

 

“Sponsor” shall mean Cerberus Capital Management, L.P.

 

“Sponsor Group” shall mean the Sponsor and funds and accounts Affiliated with
the Sponsor.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

 32 

 

 

“subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any subsidiary of Holdco.

 

“Subsidiary Guarantors” shall mean each direct or indirect Domestic Subsidiary
of Holdco in existence on the ARCA Effective Date (other than the Borrower) and
each Person that becomes a Subsidiary Guarantor after the ARCA Effective Date
pursuant to Section 5.09.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date and
(ii) the acceleration of the Loans in accordance with the terms hereof.

 

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043(c) of ERISA (other than a “reportable event” as to
which the 30-day notice is waived under subsection .22, .23, .25, .27 or .28 of
PBGC Regulation Section 4043) or an event described in Section 4068 of ERISA and
excluding events which would not be reasonably likely (as reasonably determined
by the Agent) to have a Material Adverse Effect, (ii) the withdrawal by any Loan
Party or any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA,
for which any Loan Party or ERISA Affiliate incurs liability under Section 4064
of ERISA, or any Loan Party or ERISA Affiliate withdraws from a Multiemployer
Plan for which such Loan Party or ERISA Affiliate incurs Withdrawal Liability,
(iii) the cessation of operations at a facility of any Loan Party or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA, (iv)
providing notice of intent to terminate a Plan pursuant to Section 4041(c) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, if such amendment requires the provision of security, (v) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, (vi) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC in the ordinary course) or (vii) a Foreign Plan Event described in clauses
(c) or (d) of the definition of such term.

 

 33 

 

 

“Third Refinancing Term Loan Amendment and Amendment and Restatement Agreement”
shall mean that certain Third Refinancing Term Loan Amendment and Amendment and
Restatement Agreement, dated as of March 7, 2017, among the Borrower, Holdings,
Holdco, Foreign Holdco, the other Guarantors party thereto, the Refinancing Term
Lenders party thereto and the Agent.

 

“Total Net Debt” shall mean, at any time, the sum of (a) the aggregate amount of
Indebtedness that would be reflected on a consolidated balance sheet of the
Holdco Group prepared in accordance with GAAP at such time (other than any
Indebtedness of the type described in clause (vi) of the definition of
“Indebtedness”) minus (b) the lesser of (i) the aggregate amount of Unrestricted
Cash that would be reflected on a consolidated balance sheet of the Holdco Group
prepared in accordance with GAAP at such time and (ii) $125,000,000.

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net
Debt on such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date, taken as one
accounting period.

 

“Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of any provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interests granted to the Agent pursuant to the applicable Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of each Loan Document.

 

“Unrestricted Cash” shall mean all cash and Permitted Investments of the Holdco
Group that are not subject to any Liens or other restrictions on disposition
except pursuant to (i) the Loan Documents, (ii) [reserved], (iii) the Other
Secured Documents or (iv) the documents governing any Indebtedness incurred
pursuant to Section 6.03(b)(iii) or Section 6.03(p)(ii); provided that any such
restrictions imposed by the documents governing any such Indebtedness (other
than the Loan Documents) are prohibitions customarily contained in such type of
Indebtedness at the time such Indebtedness is incurred as determined in good
faith by a Financial Officer of Holdco.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall have the meaning given such term in Section 2.15(a).

 

 34 

 

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Annexes, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.03.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Agent that the Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall been withdrawn or such provision amended in
accordance herewith.

 

Article 2

Amount and Terms of Loans

 

Section 2.01.         Commitments to Lend.

 

(a)          Each Lender severally agrees, upon the terms and subject to the
conditions herein set forth, to make a term loan to the Borrower on the ARCA
Effective Date in an aggregate principal amount not to exceed the Commitment of
such Lender (it being understood that a portion of such loans may be made via a
“cashless roll” of Existing Term Loans).

 

 35 

 

 

(b)          All amounts borrowed under this Section shall be borrowed from the
Lenders pro rata in accordance with their respective Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve the other Lenders of their obligations to lend. The Commitments are not
revolving in nature, and amounts repaid or prepaid may not be reborrowed.

 

(c)          Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

Section 2.02.         Request for Borrowings. To request a Borrowing of Loans,
the Borrower shall notify the Agent of such request by telephone (x) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the ARCA Effective Date and (y) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one (1) Business Day
prior to the ARCA Effective Date. Such telephonic request for a Borrowing shall
be irrevocable and shall be confirmed promptly by hand delivery or, subject to
Section 10.01(b), electronic transmission to the Agent of a written Borrowing
Request signed by the Borrower. Such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01(a):

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.02, the Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.03.         Funding of Loans. (a) Each Lender shall make each Loan to
be made by it hereunder on the ARCA Effective Date by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account.

 

 36 

 

 

(b)          Unless the Agent shall have received notice from a Lender prior to
the ARCA Effective Date that such Lender will not make available to the Agent
such Lender’s share of such Borrowing, the Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of such Lender, a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.04.         Interest Elections. (a) The initial Borrowing of Loans
shall be of the Types specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowings to a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing.

 

(b)          To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Agent of such election by delivery of a written
Interest Election Request in a form approved by the Agent in its reasonable
discretion and signed by the Borrower (or, subject to Section 10.01(b),
electronic transmission) by (x) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days prior to the
effective date thereof and (y) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one (1) Business Day prior to the effective date
thereof. Each such Interest Election Request shall be irrevocable.

 

(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.01:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

 37 

 

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.05.         Interest on Loans.

 

(a)          Subject to the provisions of Section 2.06, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days or, when the Alternate Base Rate is based on the Prime Rate, a year
with 365 days) at a rate per annum equal to the Alternate Base Rate plus the
Applicable ABR Margin.

 

(b)          Subject to the provisions of Section 2.06, each Eurodollar Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Interest Period in effect
for such Borrowing plus the Applicable Eurodollar Margin.

 

(c)          Accrued interest on all Loans shall be payable in arrears up to but
not including the Interest Payment Date applicable thereto, on the Termination
Date and after the Termination Date, on demand and upon any repayment or
prepayment thereof (on the amount prepaid).

 

 38 

 

 

Section 2.06.         Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or in the payment of any
other amount becoming due hereunder, whether at stated maturity, by acceleration
or otherwise, the Borrower shall on demand from time to time pay interest, to
the extent permitted by law, on such defaulted amount up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days or when the Alternate Base Rate is applicable and is based on the Prime
Rate, a year with 365 days or 366 days in a leap year) equal to (x) in the case
of overdue principal of any Loan, at the rate then applicable to such Loan plus
2.0% and (y) in the case of all other amounts, the rate applicable to ABR Loans
plus 2.0%.

 

Section 2.07.         Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Agent shall have reasonably
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable Adjusted LIBO Rate, the Agent shall, as soon as
practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders, and any request by the Borrower
for a Borrowing of Eurodollar Loans (including pursuant to a refinancing with
Eurodollar Loans) pursuant to Section 2.02 shall be deemed a request for a
Borrowing of ABR Loans. After such notice shall have been given and until the
circumstances giving rise to such notice no longer exist, each request for a
Borrowing of Eurodollar Loans shall be deemed to be a request for a Borrowing of
ABR Loans.

 

Section 2.08.         Evidence of Debt.

 

(a)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)          The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof.

 

(c)          The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(d)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Agent and reasonably acceptable to the Borrower.

 

Section 2.09.         Termination or Reduction of Commitment. Unless earlier
terminated pursuant to Article 7, the Commitments shall terminate upon the
funding of the Loans to which such Commitments relate.

 

 39 

 

 

Section 2.10.         Repayment of Loans. (a) The Borrower shall pay to the
Agent, for the account of the applicable Lenders, on each Amortization Date, a
principal amount of the Initial Term Loans made to it on the ARCA Effective Date
equal to the Amortization Amount, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

(b)          To the extent not previously paid, all outstanding Loans shall be
due and payable on the Maturity Date with respect to such Loans, together with
accrued and unpaid interest thereon.

 

(c)          All payments required pursuant to this Section 2.10 are subject to
reduction on account of optional or mandatory prepayments as provided in
Sections 2.11 and 2.12.

 

(d)          For the avoidance of doubt, the Refinancing Term Loans made on the
ARCA Effective Date (x) shall constitute the Initial Term Loans for all purposes
of this Agreement, (y) shall mature and become due and payable on the Maturity
Date with respect to the Initial Term Loans, (which date is March 7, 2024) and
(z) shall be repaid in quarterly installments in accordance with Section
2.10(a).

 

Section 2.11.         Mandatory Prepayment. (a) Subject to Section 2.11(g), not
later than the fifth Business Day following the receipt of Net Cash Proceeds in
respect of any Asset Sale following the ARCA Effective Date, the Borrower shall
apply 100% of the Net Cash Proceeds received with respect thereto to prepay
outstanding Loans in accordance with Section 2.11(e); provided that, if (i)
Holdco shall deliver a certificate of a Financial Officer to the Agent at the
time of receipt of any Net Cash Proceeds from any Asset Sale setting forth its
intent to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Holdco Group within 360 days of receipt of such
proceeds and (ii) no Default or Event of Default shall have occurred and shall
be continuing at the time of such certificate or at the proposed time of the
application of such proceeds, then no prepayment will be required pursuant to
this clause in respect of such Net Cash Proceeds (or the portion of such Net
Cash Proceeds specified in such certificate, if applicable) except that, if any
such Net Cash Proceeds have not been so applied by the end of such 360-day
period, a prepayment will be required at that time in an amount equal to the
amount of such Net Cash Proceeds that have not been so applied; provided that if
the applicable Group Member enters into a definitive agreement to apply such Net
Cash Proceeds in productive assets of a kind then used or usable in the business
of the Holdco Group prior to the end of such 360-day period and the conditions
set forth in clauses (ii) and (iii) are satisfied, the Borrower shall be
required to prepay outstanding Loans with such Net Cash Proceeds only to the
extent that such Net Cash Proceeds are not so applied within 180 days of the
date of such definitive agreement.

 

(b)          No later than the 10th day after the date on which the financial
statements with respect to each fiscal year of Holdco are required to be
delivered pursuant to Section 5.01(a) (commencing with the fiscal year ending
December 31, 2016), the Borrower shall prepay outstanding Loans in accordance
with Section 2.11(e) in an aggregate principal amount equal to (i) 50% of Excess
Cash Flow for such fiscal year of Holdco, provided that, with respect to any
fiscal year, such percentage shall reduce to (x) 25% if the Total Net Leverage
Ratio as of the last day of such fiscal year is less than 2.50 to 1.00 but equal
to or greater than 2.00 to 1.00 and (y) 0% if the Total Net Leverage Ratio is
less than 2.00 to 1.00 minus (ii) the aggregate principal amount of all Loans
voluntarily prepaid pursuant to Section 2.12 during such fiscal year.

 

 40 

 

 

(c)          In the event that any Group Member shall receive Net Cash Proceeds
from the issuance or incurrence of Indebtedness for money borrowed by any Group
Member following the ARCA Effective Date (other than any Indebtedness for money
borrowed permitted pursuant to Section 6.03), the Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by such Group Member, apply an
amount equal to 100% of such Net Cash Proceeds to prepay outstanding Loans in
accordance with Section 2.11(e); provided, however that any such Indebtedness
that is permitted under Section 6.03 but that is incurred pursuant to Section
2.22 shall be required to be applied to prepay the Loans in accordance with the
terms thereof and of such Section 2.22.

 

(d)          Subject to Section 2.11(g), within five Business Days after any Net
Cash Proceeds are received by or on behalf of any Group Member in respect of any
Casualty Event following the ARCA Effective Date, the Borrower shall prepay
outstanding Loans in accordance with Section 2.11(e) in an aggregate amount
equal to 100% of the Net Cash Proceeds; provided that if Holdco shall deliver to
the Agent a certificate of a Financial Officer to the effect that (i) it intends
to apply the Net Cash Proceeds from such event (or a portion thereof specified
in such certificate), within 360 days after receipt of such Net Cash Proceeds to
reinvest such proceeds in productive assets of a kind then used or usable in the
business of the Holdco Group, (ii) the property acquired with such Net Cash
Proceeds will be included in the Collateral at least to the extent that the
property subject to the Casualty Event was included therein and (iii) no Default
or Event of Default shall have occurred and shall be continuing at the time of
such certificate or at the proposed time of the application of such proceeds,
then no prepayment will be required pursuant to this clause in respect of such
Net Cash Proceeds (or the portion of such Net Cash Proceeds specified in such
certificate, if applicable) except that if any such Net Cash Proceeds have not
been so applied by the end of such 360-day period, a prepayment will be required
at that time in an amount equal to the amount of such Net Cash Proceeds that
have not been so applied; provided that if the applicable Group Member enters
into a definitive agreement to apply such Net Cash Proceeds in productive assets
of a kind then used or usable in the business of the Holdco Group prior to the
end of such 360-day period and the conditions set forth in clauses (ii) and
(iii) are satisfied, the Borrower shall be required to prepay outstanding Loans
with such Net Cash Proceeds only to the extent that such Net Cash Proceeds are
not so applied within 180 days of the date of such definitive agreement.

 

(e)          Subject to Section 2.11(g), mandatory prepayments of outstanding
Loans shall be applied (i) on a pro rata basis to each then outstanding Class of
Loans (except as otherwise contemplated by Section 2.11(g)) and (ii) to reduce
future scheduled amortization in respect of the Classes of Loans so prepaid in
direct order of maturity against the eight next scheduled installments of
principal due in respect of such Loans until such installments have been repaid
in full and, then, pro rata against the remaining scheduled installments of
principal due in respect of such Loans until all such Loans have been repaid in
full.

 

 41 

 

 

(f)          Any Lender may elect, by notice to the Agent within one Business
Day after receiving notification from the Agent of any prepayment of its Loans
pursuant to clauses (a) to Section 2.11(e) of this Section (other than any such
prepayment required as a result of incurrence of any Indebtedness pursuant to
Section 2.22), to decline its ratable share of such prepayment in which case the
aggregate amount of the prepayment that would have been applied to prepay the
Loans of such declining Lender shall be re-offered to those Lenders (if any) who
have initially accepted such prepayment (such re-offer to be made to each such
Lender based on the percentage which such Lender’s Loans represents of the
aggregate Loans of all Lenders who initially accepted such prepayment). In the
event of such a re-offer, the relevant Lenders may elect, by notice to the Agent
within one Business Day of receiving notification of such re-offer, to decline
(in whole but not in part) the amount of such prepayment that is re-offered to
them. To the extent that any Lender does not respond to the notice regarding
such re-offer, such Lender shall be deemed to have accepted the amount so
offered. Any such re-offered amounts that are so declined may be retained by the
Borrower.

 

(g)          If at the time that any prepayment under Section 2.11(a) or Section
2.11(d) would be required, the Borrower is required to offer to repurchase any
Indebtedness incurred under Section 6.03(b)(iii) that is secured on a pari passu
basis with the Obligations pursuant to the terms of the documentation governing
such Indebtedness with the net proceeds of the applicable Asset Sale or Casualty
Event (such Indebtedness required to be offered to be so repurchased, “Other
Applicable Indebtedness”), then the Borrower may apply such Net Cash Proceeds on
a pro rata basis (determined on the basis of the aggregate outstanding principal
amount of the applicable Loans and Other Applicable Indebtedness) to the
prepayment of the applicable Loans and to the repurchase of Other Applicable
Indebtedness, and the amount of prepayment of the applicable Loans that would
have otherwise been required pursuant to Section 2.11(a) or Section 2.11(d), as
applicable, shall be reduced accordingly.

 

(h)          In the event of any mandatory prepayment of Loans made at a time
when Loans of more than one Class remain outstanding, the Borrower shall select
Loans to be prepaid so that the aggregate amount of such prepayment is allocated
to the Loans pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class (except to the extent that any applicable
Refinancing Term Loan Amendment or, to the extent permitted under Section 2.23,
any Incremental Assumption Agreement for any Class of Loans provides that the
Loans made pursuant thereto shall be entitled to less than pro rata treatment);
provided, that any prepayment of Loans required as a result of the incurrence of
Indebtedness pursuant to Section 2.22 shall be applied solely to each applicable
Class or tranche of Loans to be Refinanced.

 

 42 

 

 

(i)           The Borrower shall deliver to the Agent, at the time of each
prepayment required under this Section 2.11, a certificate signed by a Financial
Officer of setting forth in reasonable detail the calculation of the amount of
such prepayment at least three Business Days prior to the date of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid determined in accordance with clause (e) above.
All prepayments under this Section 2.11 shall be subject to Section 2.16, but
shall otherwise be without premium or penalty, and shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

(j)           Notwithstanding any of the other provisions of this Section 2.11,
so long as no Default or Event of Default shall have occurred and be continuing,
if any prepayment of Eurodollar Loans is required to be made under this Section
2.11 prior to the last day of the Interest Period therefor, in lieu of making
any payment pursuant to this Section 2.11 in respect of any such Eurodollar Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder into a cash collateral account (which
shall be on terms reasonably satisfactory to the Agent) until the last day of
such Interest Period, at which time the Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
Section 2.11. Upon the occurrence and during the continuance of any Default or
Event of Default, the Agent shall also be authorized (without any further action
by or notice to or from the Borrower or any other Loan Party) to apply such
amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.11.

 

(k)           Notwithstanding any other provision of this Section 2.11, (i) to
the extent that any or all of the Net Cash Proceeds of any Asset Sale by a
Foreign Subsidiary giving rise to a prepayment event pursuant to Section 2.11(a)
(a “Foreign Asset Sale”), the Net Cash Proceeds of any Casualty Event with
respect to the assets or property of any Foreign Subsidiary giving rise to a
prepayment event pursuant to Section 2.11(d) (a “Foreign Casualty Event”) or
Excess Cash Flow of any Foreign Subsidiary are prohibited or delayed by
applicable local law from being repatriated to the United States, the portion of
such Net Cash Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay the Loans at the times provided in this Section 2.11 but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to use
commercially reasonable efforts to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.11 to
the extent provided herein and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow of any Foreign Subsidiary would have a material adverse tax cost
consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the Net
Cash Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary, provided that, in the case of this clause (ii), on or before
the date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to this Section
2.11 (or such Excess Cash Flow would have been so required if it were Net Cash
Proceeds), (x) the Borrower applies an amount equal to such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Foreign Subsidiary.

 

 43 

 

 

Section 2.12.         Optional Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay, without premium or penalty except as set forth in Section 2.18(b),
the Loans of any Class, in whole or in part, (x) with respect to Eurodollar
Loans, upon notice received by 11:00 a.m. New York City time three Business
Days’ prior to the proposed date of prepayment and (y) with respect to ABR Loans
on the same Business Day upon notice by 12:00 noon New York City time on the
proposed date of prepayment; provided, however, that (i) each such partial
prepayment shall be in multiples of $500,000, (ii) any prepayment of Eurodollar
Loans pursuant to this Section 2.12(a) other than on the last day of an Interest
Period applicable thereto shall be subject to payment of the amounts described
in Section 2.14 and (iii) all prepayments under this Section 2.12 shall be
subject to Section 2.18(b).

 

(b)          Each prepayment of Loans pursuant to Section 2.12(a) shall be
applied to the remaining scheduled installments thereof as directed by the
Borrower.

 

(c)          Each notice of prepayment shall specify the prepayment date, the
principal amount and Class of the Loans to be prepaid and in the case of
Eurodollar Loans, the Borrowing or Borrowings pursuant to which made, shall be
irrevocable and shall commit the Borrower to prepay the Loans by the amount and
on the date stated therein. The Agent shall, promptly after receiving notice
from the Borrower hereunder, notify each applicable Lender of the principal
amount of the applicable Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.

 

Section 2.13.         Increased Costs. (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

 44 

 

 

(ii)           subject any Lender to any Taxes (other than (A) Indemnified Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document or (B) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, such additional amount or
amounts as will compensate such Lender, for such additional costs incurred or
reduction suffered.

 

(b)          If any Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or liquidity or on the
capital or liquidity of such Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a)or (b) of this Section shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

 45 

 

 

Section 2.14.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (c)
the failure to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 2.15.         Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Taxes; provided that if any applicable Requirement of Law (as
determined in the good faith discretion of an applicable Withholding Agent (as
defined below)) requires the deduction or withholding of any Taxes from any such
payment (including, for the avoidance of doubt, any such payment made by the
Borrower, the Agent or made or received by any Lender or a beneficial owner of
any Lender or partner, member, beneficiary or settlor of any Lender), and (i) if
such Taxes are Indemnified Taxes, then the sum payable by the Borrower shall be
increased as necessary so that after making all such deductions (including
deductions applicable to additional sums payable under this Section) the
applicable Lender (or, if applicable, beneficial owner, partner, member,
beneficiary or settlor of such Lender) or Agent receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower,
the Agent or the applicable Lender (any such person a “Withholding Agent”) shall
make such deduction or withholding and (iii) the Withholding Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirement of Law.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify the Agent and each Lender within 30
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Agent or such Lender as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed on amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

 46 

 

 

(e)          (i) Each Lender shall deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower),
whichever of the following is applicable:

 

(A)         duly completed copies of Internal Revenue Form W-8BEN,

 

(B)         duly completed copies of Internal Revenue Form W-8ECI,

 

(C)         duly completed copies of Internal Revenue Form W-9,

 

(D)         duly completed forms certifying that such Lender is eligible for a
reduced rate of United States federal withholding tax under any tax treaty, or

 

(E)         any other form prescribed by applicable Requirement of Law as a
basis for claiming exemption from the United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirement of Law.

 

In addition, each Lender agrees that it will deliver upon the Borrower’s or the
Agent’s request updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required by applicable
Requirement of Law in order to confirm or establish the entitlement of such
Lender to a continuing exemption from United States federal income tax.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 2.15(e) that such Lender is not legally able to
deliver.

 

Each Withholding Agent shall be entitled to rely on the forms (if any) provided
by a Lender pursuant to this Section in making a determination of whether any
tax is an “Excluded Tax” and whether to withhold for United States federal
income tax purposes.

 

(ii)           If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

 47 

 

 

(f)          If the Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.15, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.15 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Agent or such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g)          Each Lender shall severally indemnify the Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.03(d)(iii) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender ,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (g).

 



 48 

 

 

Section 2.16.         Payments Generally; Pro Rata Treatment.

 

(a)          The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Sections 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the account of the Agent most recently designated
by it for such purpose by notice to the Borrower, except that payments pursuant
to Sections 2.13, 2.14 or 2.15 and 10.05 shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Agent to pay fully all amounts of principal, interest, fees and expenses
then due hereunder, such funds shall be applied (i) first, towards payment of
fees and expenses then due under Sections 2.18 and 10.05, ratably among the
parties entitled thereto in accordance with the amounts of fees and expenses
then due to such parties, (ii) second, towards payment of interest then due on
account of the Loans of each Class, ratably among the parties entitled thereto
in accordance with the amounts of interest on each Class of Loans then due to
such parties and (iii) third, towards payment of principal of the Loans of each
Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal of the Loans of each Class then due to
such parties.

 

(c)          Unless the Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Agent for the account of the
Lenders hereunder that the Borrower will not make such payment, the Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders of
each applicable Class the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders of each applicable Class
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

(d)          If any Lender shall fail to make any payment required to be made by
it pursuant to Sections 2.03(b) or 10.05(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

 49 

 

 

Section 2.17.         Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.03), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Agent, which consent shall
not unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

Section 2.18.         Certain Fees. (a) The Borrower shall pay to the Agent the
fees set forth in that certain Agent’s Fee Letter, dated February 17, 2017, at
the times set forth therein.

 

(b)          In the event that the Initial Term Loans are prepaid or repriced in
whole or in part pursuant to a Repricing Transaction (including in connection
with an assignment made pursuant to Section 10.09(b)) on or within six months of
the ARCA Effective Date, the Borrower shall pay to the applicable Lenders a
prepayment fee in an amount equal to 1.00% of the principal amount so prepaid or
repriced.

 

Section 2.19.         Nature of Fees. All fees payable hereunder (the “Fees”)
shall be paid on the dates due, in immediately available funds, to the Agent for
the respective accounts of the Agent and the Lenders, as provided herein and in
the letter agreement described in Section 2.18. Once paid, none of the Fees
shall be refundable under any circumstances.

 

 50 

 

 

Section 2.20.         Right of Set-off. Subject to the provisions of Section
7.01, upon the occurrence and during the continuance of any Event of Default,
the Agent and each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
deposits designated as payroll accounts and any trust accounts) at any time held
and other indebtedness at any time owing by the Agent and each such Lender to or
for the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under the Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Agent agrees promptly to notify the applicable
Loan Party after any such set-off and application made by such Lender or by the
Agent, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender and the Agent under this Section are in addition to other rights and
remedies which such Lender and the Agent may have upon the occurrence and during
the continuance of any Event of Default.

 

Section 2.21.         Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations of the Loan Parties under this Agreement or any of the other
Loan Documents, the Lenders shall be entitled to immediate payment of such
Obligations.

 

Section 2.22.         Refinancing Facilities.

 

(a)          The Borrower may, by written notice to the Agent, elect to request
the establishment of one or more additional tranches of term loans under this
Agreement (which shall be pari passu with the Loans, including in respect of
Collateral) (each, a “Refinancing Term Loan Facility”) or one or more series of
(x) pari passu secured notes, (y) senior unsecured notes or loans or (z) second
lien secured notes or loans, which, in the case of any notes or loans referenced
in clause (x) or (z) of this paragraph (a), will be subject to the intercreditor
arrangements required by Section 6.01(m) (the “Refinancing Notes”), all the
proceeds of which shall be applied to Refinance outstanding Loans of one or more
Classes under this Agreement. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Term Loans or Refinancing Notes shall be made, which shall be a date
not less than five Business Days after the date on which such notice is
delivered to the Agent; provided that:

 

(i)            before and after giving effect to the borrowing or incurrence of
such Refinancing Term Loans or Refinancing Notes on the Refinancing Effective
Date, each of the conditions set forth in Sections 4.02(b) and 4.02(c) (in the
case of Refinancing Notes, assuming that such incurrence was a Borrowing) shall
be satisfied;

 

(ii)           such Refinancing Term Loans or Refinancing Notes do not (A)
mature earlier than the final maturity of the Loans being refinanced and (B)
have a weighted average life to maturity that is shorter than the remaining
weighted average life to maturity of the Loans being Refinanced;

 

 51 

 

 

(iii)          any Refinancing Notes are not subject to any amortization prior
to final maturity and are not subject to mandatory redemption or prepayment
(other than customary change of control, asset sale event or casualty or
condemnation event offers) and any Refinancing Term Loan Facility is not subject
to mandatory prepayments that are more favorable to the lenders in respect
thereof than mandatory prepayments applicable to the Loans being Refinanced;

 

(iv)          the other terms and conditions of such Refinancing Term Loan
Facility and Refinancing Notes (excluding pricing and optional prepayment or
redemption terms), as applicable, are substantially identical to, or less
favorable to the investors providing such Refinancing Term Loan Facility or
Refinancing Notes, as applicable, than those applicable to the Loans being
refinanced (except for covenants or other provisions applicable only to periods
after the latest Maturity Date of any Loans outstanding hereunder);

 

(v)           the Net Cash Proceeds of such Refinancing Term Loans or
Refinancing Notes shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment pursuant to Section 2.11(a) of the Loans
being refinanced (including accrued and unpaid interest therein and related fees
and expenses (including prepayment premium));

 

(vi)          the minimum aggregate principal amount of any Refinancing Term
Loan Facility or Refinancing Notes shall be $25,000,000; and

 

(vii)         in the case of a Refinancing Term Loan Facility, the Loan Parties
and the Agent shall enter into such amendments to the Security Documents as may
be requested by the Agent (which shall not require any consent from any Lender)
in order to ensure that the Refinancing Term Loan Facility are provided with the
benefit of the applicable Security Documents on a pari passu basis with the
other Obligations and shall deliver such other customary documents, certificates
and opinions of counsel in connection therewith as may be reasonably requested
by the Agent.

 

(b)          The Borrower may approach any Lender or any other Person that would
be an Eligible Assignee pursuant to Section 10.03(b) (other than Holdings or any
of its subsidiaries or Affiliates or any Affiliate Lender) to provide all or a
portion of the Refinancing Term Loans (a “Refinancing Term Lender”); provided
that any Lender offered or approached to provide all or a portion of the
Refinancing Term Loans may elect or decline, in its sole discretion, to provide
a Refinancing Term Loan. Any Refinancing Term Loans made on any Refinancing
Effective Date shall be designated a series (a “Series”) of Refinancing Term
Loans for all purposes of this Agreement; provided that any Refinancing Term
Loans may, to the extent provided in the applicable Refinancing Term Loan
Amendment and consistent with the provisions set forth in paragraph (a) above,
be designated as an increase in any previously established Series of Refinancing
Term Loans made to the Borrower.

 

 52 

 

 

(c)          Any Refinancing Term Loans shall be established pursuant to an
amendment to this Agreement among the Loan Parties, the Agent and the
Refinancing Term Lenders providing such Refinancing Term Loans (a “Refinancing
Term Loan Amendment”), which shall be consistent with the provisions set forth
in paragraph (a) above (but which shall not require the consent of any other
Lender). Each Refinancing Term Loan Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto and may effect amendments to the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to effect the provisions of this Section
2.23.

 

(d)          To the extent that any Refinancing Notes are established on terms
consistent with the provisions set forth in paragraph (a) above, the Borrower
and the Agent may prepare and execute technical amendments to this Agreement and
the other Loan Documents to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Notes (and no consent of any
other Lender shall be required), which shall be binding on the Lenders.

 

(e)          This Section 2.22 shall supersede anything in Section 10.09 to the
contrary.

 

Section 2.23.         Incremental Term Facilities.

 

(a)          The Borrower may, by written notice to the Agent from time to time
and on one or more occasions, request Incremental Term Commitments, in an
aggregate principal amount following the ARCA Effective Date not to exceed the
Incremental Term Loan Amount at such time, from one or more financial
institutions (which may include any existing Lender in such Lender’s sole
discretion) that would be Eligible Assignees pursuant to Section 10.03(b) (other
than Holdings or any of its subsidiaries or Affiliates or any Affiliate Lender)
willing to provide such Incremental Term Loans. Each such notice shall set forth
(i) the amount of the Incremental Term Commitments being requested, (ii) the
date on which such Incremental Term Commitments are requested to become
effective (the “Increased Amount Date”), and (iii) whether such Incremental Term
Commitments are to be the same as the existing Commitments or commitments to
make term loans with interest rates and/or amortization and/or maturity and/or
other terms different from the existing Loans (the “Other Term Loans”). Each
tranche of Incremental Term Loans shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than $25,000,000;
provided that such amount may be less than $25,000,000 if such amount represents
all the remaining availability under the Incremental Term Loan Amount
outstanding at such time. Notwithstanding anything to the contrary herein, the
Borrower may request Incremental Term Commitments and may incur Incremental Term
Loans pursuant thereto without regard to the Incremental Term Loan Amount to the
extent the Net Cash Proceeds of such Incremental Term Loans are used
substantially concurrently with the incurrence thereof to redeem, repurchase or
otherwise discharge all or a portion of the 2017 Notes and to pay accrued and
unpaid interest on such discharged 2017 Notes and related fees and expenses
(including tender premium).

 

 53 

 

 

(b)          The Borrower and each Incremental Term Lender shall execute and
deliver to the Agent an agreement (an “Incremental Assumption Agreement”) and
such other documentation as the Agent shall reasonably request to evidence the
Incremental Term Commitment of such Incremental Term Lender, in each case in
form and substance reasonably satisfactory to the Agent. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental Term
Loans; provided that (i) no existing Lender will be required to participate in
any such Incremental Term Loan Facility without its consent, (ii) on the date of
effectiveness of any Incremental Term Commitment and after giving effect to the
making of such Incremental Term Loans, each of the conditions set forth in
Sections 4.02(b) and 4.02(c) shall be satisfied, (iii) the final maturity date
of any Other Term Loans shall be no earlier than the Maturity Date of the
Initial Term Loans and the weighted average life to maturity of such Incremental
Term Loan Facility shall be not shorter than the then remaining weighted average
life to maturity of the Initial Term Loans, (iv) the Borrower is in compliance,
on a Pro Forma Basis after giving effect to the incurrence of any such
Incremental Term Loan Facility (and after giving effect to any acquisition
consummated simultaneously therewith and all other appropriate pro forma
adjustment events), with the covenant set forth in Section 6.11 recomputed as of
the last day of the most recently ended fiscal quarter of Holdco for which
financial statements are required to have been delivered pursuant to Section
5.01, (v) each Incremental Term Loan Facility will have the same guarantees as,
and be secured on a pari passu basis by the same Collateral securing, the
Initial Term Loan Facility, (vi) the interest rate margins and original issue
discount or upfront fees (if any), interest rate floors (if any) and
amortization schedule applicable to any Incremental Term Loan Facility shall be
determined by the Borrower and the applicable Incremental Term Lenders;
provided, that if the total yield (which shall, for such purposes only, be
deemed to include all upfront or similar fees or original issue discount (in
each case, equated to the interest rate based upon an assumed four-year life to
maturity or, if shorter, the remaining life to maturity of the Initial Term Loan
Facility) and any interest rate floor payable to the arrangers providing such
Incremental Term Loan Facility in the initial primary syndication thereof but
excluding any arrangement, commitment, structuring and underwriting fees and any
amendment fees paid or payable to such arrangers) of any Incremental Term Loan
Facility exceeds the total yield (consistently determined) on the Initial Term
Loan Facility by more than 50 basis points, then the applicable margins for the
Initial Term Loan Facility shall be increased to the extent necessary so that
the total yield (consistently determined) on the Initial Term Loan Facility is
50 basis points less than the total yield (consistently determined) on such
Incremental Term Loan Facility (provided, that, if the Adjusted LIBO Rate or the
Alternate Base Rate in respect of such Incremental Term Loan Facility includes a
floor greater than the floor applicable to the Initial Term Loan Facility, then
such excess amount shall be equated to interest rate for purposes of determining
the total yield under such Incremental Term Loan Facility), and (vii) each
Incremental Term Loan Facility shall be on terms and pursuant to documentation
to be mutually agreed; provided, that to the extent such terms and documentation
are not consistent with the Initial Term Loan Facility (except to the extent
permitted above), such terms and documentation shall be reasonably satisfactory
to the Agent.

 

 54 

 

 

(c)          The Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Facility. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Assumption Agreement, this
Agreement and the other Loan Documents shall be amended to the extent (but only
to the extent) necessary to reflect the existence and terms of the Incremental
Term Commitments evidenced thereby. Any such amendment may be memorialized in
writing by the Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto but shall not require the
consent of any Lender other than the Incremental Term Lenders in respect of such
Incremental Term Commitments.

 

(d)          This Section 2.23 shall supersede anything in Section 10.09 to the
contrary.

 

Section 2.24.         Amend and Extend Transactions. (a) The Borrower may, by
written notice to the Agent from time to time, request an extension (each, an
“Extension”) of the Maturity Date of the Loans of any Class to the extended
maturity date specified in such notice. Such notice shall set forth (i) the
principal amount of the Loans to be extended (which shall be in minimum
increments of $1,000,000 and a minimum amount of $25,000,000) and (ii) the date
on which such Extension is requested to become effective (which shall be not
less than ten (10) Business Days nor more than ninety (90) days after the date
of such Extension (or such longer or shorter periods as the Agent shall agree)).
Each Lender of each applicable Class shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Class pursuant to procedures
established by, or reasonably acceptable to, the Agent. If the aggregate
principal amount of Loans (calculated on the face amount thereof) in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans requested to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of the applicable
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer. It shall be a
condition precedent to the effectiveness of any Extension that (a) no Default or
Event of Default shall have occurred and be continuing immediately prior to and
immediately after giving effect to such Extension, (b) the representations and
warranties set forth in Article 3 and in each other Loan Document shall be true
and correct in all material respects on and as of the date of such Extension
with the same effect as if made on and as of such date (unless such
representation or warranty is made only as of a specific date, in which event
such representation or warranty shall be true and correct in all material
respects as of such specific date) and (c) the terms of such Extended Term Loans
shall comply with Section 2.24(b).

 

 55 

 

 

(b)          The terms of each Extension shall be determined by the Borrower and
the applicable extending Lender and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
shall be no earlier than the Maturity Date of the Class of Loans being extended,
(ii) the weighted average life to maturity of the Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the Class of
Loans being extended, (iii) the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the existing Loans and the
borrower and guarantors of the Extended Term Loans shall be the same as the
borrower and guarantors with respect to the Loans, (iv) the interest rate
margin, rate floors, fees, original issue discounts and premiums applicable to
any Extended Term Loan shall be determined by the Borrower and the applicable
extending Lender and (v) to the extent the terms of the Extended Term Loans are
inconsistent with the terms set forth herein (except as set forth in clause (i)
through (iv) above), such terms shall be identical to the existing Loans or
otherwise reasonably satisfactory to the Agent.

 

(c)          In connection with any Extension, the Borrower, the Agent and each
applicable extending Lender shall execute and deliver to the Agent an Additional
Credit Extension Amendment and such other documentation as the Agent shall
reasonably specify to evidence the Extension. The Agent shall promptly notify
each Lender as to the effectiveness of each Extension. Any Additional Credit
Extension Amendment may, without the consent of any other Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent and the Borrower, to
implement the terms of any such Extension Offer, including any amendments
necessary to establish Extended Term Loans as a new class or tranche of Loans,
as applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Agent and the Borrower in
connection with the establishment of such new class or tranche (including to
preserve the pro rata treatment of the extended and non-extended classes or
tranches, in each case on terms consistent with this Section 2.24).

 

(d)          This Section 2.24 shall supersede anything in Section 10.09 to the
contrary.

 

Article 3

Representations and Warranties

 

In order to induce the Lenders to make Loans hereunder, the Loan Parties jointly
and severally represent and warrant as follows:

 

Section 3.01.         Organization; Powers. Each Group Member is duly organized,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

Section 3.02.         Authorization; Enforceability. The Transactions are within
the powers of each Group Member and have been duly authorized by all necessary
actions. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to Legal Reservations.

 

 56 

 

 

Section 3.03.         Disclosure.

 

(a)          Each Group Member has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Lender Presentation nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of Holdco or any of
its Subsidiaries to the Agent or any Lender in connection with the negotiation
of this Agreement or any other Loan Document (as modified or supplemented by
other information so furnished) contained when furnished any material
misstatement of fact or omitted when furnished to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the ARCA Effective Date, as of the ARCA Effective Date
(it being understood that projections are inherently uncertain and that actual
results may differ from the projections and such difference may be material).

 

Section 3.04.         Financial Condition; No Material Adverse Change.

 

(a)          The Holdco Group has furnished the Lenders with copies of the
audited consolidated and consolidating financial statements of the Business for
the fiscal years ended December 31, 2014, December 31, 2015 and December 31,
2016. Such financial statements present fairly, in accordance with GAAP, the
financial condition and results of operations of the Business, on a consolidated
basis as of such dates and for each such period; such financial statements
disclose all liabilities, direct or contingent, of the Business, as of the date
thereof required to be disclosed by GAAP; such financial statements were
prepared in a manner consistent with GAAP.

 

(b)          No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2016.

 

Section 3.05.         Capitalization and Subsidiaries. Schedule 3.05 sets forth,
as of the ARCA Effective Date, (a) a correct and complete list of the name and
relationship to Holdco of each Group Member, (b) a true and complete listing of
each class of authorized Equity Interests of each Group Member, of which all of
such Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.05, and (c) the type of entity of each Group Member. All of such
issued and outstanding Equity Interests have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable. Each of Holdco’s Domestic
Subsidiaries is a Loan Party.

 

 57 

 

 

Section 3.06.         Government Approvals; No Conflicts. The Transactions
(a) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made or as disclosed on Schedule 3.06(a) and are in full force
and effect and except for filings necessary to perfect Liens created pursuant to
the Loan Documents, (b) will not violate any material Requirement of Law
(including, without limitation, Regulations T, U or X of the Board) applicable
to any Group Member, (c) except as set forth on Schedule 3.06(c), to the
knowledge of each Group Member, will not violate or result in a material default
under any indenture, agreement or other instrument binding upon any Group Member
or its assets, or give rise to a right thereunder to require any payment to be
made by any Group Member, and (d) will not result in the creation or imposition
of any Lien on any asset of any Group Member, except Liens created pursuant to
the Loan Documents.

 

Section 3.07.         Compliance with Law; No Default.

 

(a)          Except for matters which could not reasonably be expected to have a
Material Adverse Effect, each Group Member is in compliance with all material
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property. No Default has
occurred and is continuing.

 

Section 3.08.         Litigation and Environmental Matters.

 

(a)          Other than as set forth on Schedule 3.08, there are no actions,
suits or proceedings pending or, to the knowledge of each Group Member,
threatened against or affecting the Holdco Group or any of its properties,
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which is reasonably likely to be
determined adversely and, if so determined adversely would have a Material
Adverse Effect.

 

(b)          Except for matters which could not reasonably be expected to have a
Material Adverse Effect (i) the operations of the Loan Parties comply in all
material respects with all applicable Environmental Laws; (ii) to the knowledge
of each Loan Party, none of the operations of the Loan Parties is the subject of
any governmental investigation evaluating, or any third party claim regarding, a
release of any Hazardous Materials into the environment; and (iii) to the
knowledge of each Loan Party, the Loan Parties do not have any material
Environmental Liability.

 

Section 3.09.         Insurance. All policies of insurance of any kind or nature
owned by or issued to the Holdco Group, including, without limitation, policies
of life, fire, theft, product liability, public liability, property damage,
other casualty, employee fidelity, workers’ compensation, employee health and
welfare, title, property and liability insurance, are or will be in full force
and effect as of the ARCA Effective Date and at all times thereafter and are of
a nature and provide such coverage as is sufficient for and customarily carried
by companies of the size and character of the Business.

 

Section 3.10.         Taxes. Each Group Member has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Group Member has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not could not reasonably be expected to
have a Material Adverse Effect. No tax liens have been filed and no claims are
being asserted with respect to any such taxes.

 

 58 

 

 

Section 3.11.         Use of Proceeds. The proceeds of the Refinancing Term
Loans made on the ARCA Effective Date pursuant to the Third Refinancing Term
Loan Amendment and Amendment and Restatement Agreement and Section 2.01(a) shall
be used on the ARCA Effective Date together with cash on hand to prepay in full
all Existing Term Loans and all other Obligations in respect thereof.

 

Section 3.12.         Labor Relations.

 

(a)          Except as disclosed on Schedule 3.12(a), no Group Member is
presently a party to any collective bargaining agreement or other similar
contract.

 

(b)          Except as disclosed on Schedule 3.12(b) and for matters which, in
the aggregate, if determined adversely to the Holdco Group, would not have a
Material Adverse Effect, there is not presently pending and, to the best
knowledge of each Group Member, there is not threatened any of the following:

 

(i)            any strike, slowdown, picketing, work stoppage or other labor
dispute;

 

(ii)           any proceeding against or affecting the Holdco Group relating to
the alleged violation of any applicable law pertaining to labor relations or
before the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable governmental body, organizational activity, or
other labor or employment dispute against or affecting the Holdco Group;

 

(iii)          any lockout of any employees by any Group Member;

 

(iv)          any application for the certification of collective bargaining
representation; or

 

(v)           any failure by any Group Member to comply with all applicable law
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits collective bargaining, the payment of social
security and similar taxes, occupational safety and health, and plant closing.

 

Section 3.13.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, together with all other ERISA Events that have occurred
or are reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.14.         Investment Company Status. No Loan Party and no Subsidiary
of a Loan Party is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

  

 59 

 

 

Section 3.15.         Properties.

 

(a)          As of the ARCA Effective Date, Schedule 3.15(a) sets forth the
address of each parcel of real property that is owned or leased by each Loan
Party and, in the case of each leased real property, lists the applicable
leases, subleases, and any amendments, supplements or modifications thereof, and
all recorded copies, memoranda, short forms and all nondisturbance agreements
relating thereto. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect. Each Group Member has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than those permitted by Section
6.01, except where the failure to have such good and indefeasible title or such
valid leasehold interests could not reasonably be expected to have a Material
Adverse Effect.

 

(b)          Each Group Member owns, or is licensed to use, all trademarks,
trade names, copyrights, patents and other intellectual property necessary to
its business as currently conducted. To the best of each Group Member’s
knowledge, the conduct of the business of the Holdco Group does not infringe in
any material respect upon the intellectual property rights of any other Person.

 

Section 3.16.         Solvency. Immediately after the consummation of the
Transactions to occur on the ARCA Effective Date, each Loan Party will be
Solvent.

 

Section 3.17.         Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the benefit of the Agent and the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Liens of the type described in clauses
(i), (ii), (iii) or (iv) of the definition of Permitted Liens, to the extent any
such Permitted Liens would have priority over the Liens in favor of the Agent
and the Secured Parties pursuant to any applicable law, (b) to the extent
applicable, Liens created under (x) the Other Secured Documents and (y) the
documents governing any Indebtedness incurred pursuant to Section 6.03(b)(iii)
or Section 6.03(p)(ii), in each case to the extent such Indebtedness and Liens
are permitted hereunder and (c) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Agent has not obtained
or does not maintain possession of such Collateral.

 

Section 3.18.         Margin Stock. No Group Member is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying “margin stock” within the meaning of Regulation U
of the Board. “Margin stock” within the meaning of Regulation U of the Board
does not constitute more than 25% of the value of the consolidated assets of the
Loan Parties. No proceeds of any Loans made hereunder will be used for any
purpose that violates Regulation U or Regulation X of the Board.

 

 60 

 

 

Section 3.19.         Economic Sanctions. (a) No Group Member nor, to the
knowledge of Holdco or the Borrower, any director, officer, employee, agent or
affiliate of any Group Member is a Person that is, or is owned or controlled by
Persons that are: (i) the subject of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control or the
U.S. State Department, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea). The Loan Parties
have instituted and maintain policies and procedures designed to ensure
compliance with applicable Sanctions. The Group Members and their respective
officers and employees and to the knowledge of the Borrower and Holdco, their
respective directors and agents, are in compliance with applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the any Group Member being designated as a
target of Sanctions.

 

(b)          The Borrower will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise).

 

Section 3.20.         Anti-Corruption. No Group Member nor, to the knowledge of
Holdco or the Borrower, any director, officer, agent, employee or other person
acting on behalf of any Group Member is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) or any other applicable anti-corruption law; and the
Loan Parties have instituted and maintain policies and procedures designed to
ensure continued compliance therewith. No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments or the giving of anything of
value to any governmental official or employee, political party, official of a
political party, candidate for political office, or other Person in violation of
the FCPA or any other applicable anti-corruption law.

 

Section 3.21.         Money-Laundering and Counter-Terrorist Financing Laws.
Each Loan Party is in compliance, in all material respects, with the Patriot Act
and all other applicable anti-money laundering and counter-terrorist financing
laws and regulations.

 

Article 4

Conditions of Lending

 

Section 4.01.         Conditions to Effectiveness. The obligations of the
Lenders to make Loans on the ARCA Effective Date shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.09).

 

 61 

 

 

(a)          Loan Agreement and Loan Documents. The Agent (or its counsel) shall
have received (i) from each party thereto either (A) a counterpart of the Third
Refinancing Term Loan Amendment and Amendment and Restatement Agreement signed
on behalf of such party or (B) written evidence satisfactory to the Agent (which
may include facsimile or electronic transmission of a signed signature page of
the Third Refinancing Term Loan Amendment and Amendment and Restatement
Agreement) that such party has signed a counterpart of the Third Refinancing
Term Loan Amendment and Amendment and Restatement Agreement and (ii) duly
executed copies of the other Loan Documents, other than the Account Control
Agreements (which shall be required to be delivered as set forth in the Security
Agreement) and such other certificates, documents, instruments and agreements as
the Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, together with (in
each case subject to the ABL Intercreditor Agreement) (i) any pledged Collateral
(together with undated stock powers or note powers, as applicable, executed in
blank) required to be delivered thereunder, (ii) all documents, certificates,
forms and filing fees that the Agent may deem reasonably necessary to perfect
and protect the Liens and security interests created under the Security
Documents, including, without limitation, financing statements in form and
substance reasonably acceptable to the Agent, as may be required to grant,
continue and maintain an enforceable security interest in the Collateral
(subject to the terms hereof and of the other Loan Documents) in accordance with
the Uniform Commercial Code as enacted in all relevant jurisdictions and
(iii) the perfection certificate attached as an exhibit to the Security
Agreement.

 

(b)          Supporting Documents. The Agent shall have received for each of the
Loan Parties:

 

(i)            a copy of such entity’s certificate of incorporation or
formation, as amended, certified as of a date within 90 days of the ARCA
Effective Date by the Secretary of State of the state of its incorporation or
formation;

 

(ii)           a certificate of such Secretary of State, dated as of a recent
date, as to the good standing of and payment of taxes by that entity and as to
the charter documents on file in the office of such Secretary of State; and

 

(iii)          a certificate of the Secretary or an Assistant Secretary of that
entity dated the date of the initial Loans hereunder, whichever first occurs,
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or limited liability company operating agreement of that entity as in
effect on the date of such certification, (B) that attached thereto is a true
and complete copy of resolutions adopted by the Board of Directors or managers
of that entity authorizing the Borrowings hereunder, the execution, delivery and
performance in accordance with their respective terms of this Agreement, the
Loan Documents and any other documents required or contemplated hereunder or
thereunder and the granting of the Liens contemplated hereby and by the Security
Documents, (C) that the certificate of incorporation or formation of that entity
has not been amended since the date of the last amendment thereto indicated on
the certificate of the Secretary of State furnished pursuant to clause (i) above
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Agreement and the Loan Documents or any other document
delivered by it in connection herewith or therewith (such certificate to contain
a certification by another officer of that entity as to the incumbency and
signature of the officer signing the certificate referred to in this clause
(iii).

 

 62 

 

 

(c)          Mortgages, etc. The Agent shall have received, (i) with respect to
each parcel of real property set forth in Schedule 4.01(c) (each, a “Mortgaged
Property”), each of the following, in form and substance reasonably satisfactory
to the Agent:

 

(ii)           a Mortgage on such property;

 

(iii)          evidence that a counterpart of the Mortgage has been delivered to
the applicable title insurance company for recording in the place necessary, in
the Agent’s judgment, to create a valid and enforceable second priority Lien in
favor of the Agent for the benefit of itself and the Lenders; provided that the
title insurance company has issued its title insurance policy to the Agent in a
New York style closing;

 

(iv)          ALTA loan title policy issued by a title insurance company and
reinsured in an amount and by title insurance companies all reasonably
satisfactory to the Agent;

 

(v)           an ALTA survey prepared and certified to the Agent by a surveyor
reasonably acceptable to the Agent or otherwise sufficient for the title
insurance company to omit the survey exception from the ALTA loan title policy;

 

(vi)          an opinion of counsel in the state in which such Mortgaged
Property is located from counsel reasonably satisfactory to the Agent;

 

(vii)         in order to comply with the National Flood Insurance Reform Act of
1994 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System) (“Flood Laws”), the following
documents: (A) a completed standard “life of loan” flood hazard determination
form (a “Flood Determination Form”), (B) if any improvements to the applicable
real property are located in a special flood hazard area, a notification to the
Borrower (“Borrower Notice”) and (if applicable) notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, (C) documentation evidencing the Borrower’s receipt of the Borrower
Notice, and (D) if the Borrower Notice is required to be given and flood
insurance is available in the community in which the property is located, a copy
of one of the following: the flood insurance policy, the borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Agent (any of the foregoing being
“Evidence of Flood Insurance”); and

 

 63 

 

 

(viii)        such other information, documentation, and certifications as may
be reasonably required by the Agent.

 

Notwithstanding the foregoing, with respect to the documents and actions listed
in Sections 4.01(c)(i) through Section 6.01(vi) and Section 6.01(viii) that are
not available to be delivered or able to be taken on or prior to the ARCA
Effective Date notwithstanding the Borrower’s use of commercially reasonable
efforts to do so, the delivery of such documents and the taking of such actions
shall not be a condition precedent to the effectiveness of the obligations of
the Lenders to make Loans hereunder.

 

(d)          Opinion of Counsel. The Agent and the Lenders shall have received
the favorable written opinion of Lowenstein Sandler LLP, counsel to the Loan
Parties, dated the date of the ARCA Effective Date in form and substance
reasonably satisfactory to the Agent.

 

(e)          Solvency. The Agent shall have received a certificate from a
Financial Officer of Holdco in form, scope and substance reasonably satisfactory
to Agent, with appropriate attachments and demonstrating that after giving
effect to the Transactions and other transactions contemplated to occur in
connection therewith, the Holdco Group, on a consolidated basis, is Solvent.

 

(f)          Governmental Approvals; Consents. All material governmental and
third party consents and approvals with respect to the credit facility extended
pursuant to this Agreement to the extent required shall have been obtained, all
applicable appeal periods shall have expired and there shall be no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain, prevent or impose materially
burdensome conditions on the credit facility extended pursuant to this
Agreement.

 

(g)          Insurance. The Agent shall have received (i) evidence that all
insurance required to be maintained pursuant to Section 5.04(a) has been
obtained and (ii) certificates of insurance naming the Agent as a loss payee or
additional insured under each insurance policy maintained pursuant to Section
5.04(a) covering damage to or theft of any Collateral, as required by Section
5.04(b).

 

(h)          Environmental Matters. To the extent same have been delivered to
the administrative agent in respect of the Revolving Credit Facility Agreement,
the Agent shall have received Phase I environmental review reports with respect
to each of the Mortgaged Properties, which review reports shall be reasonably
satisfactory in form and substance to the Agent. Upon request, the Loan Parties
will inform the Agent or any Lender in writing about the Loan Parties’ plans
with respect to any hazards or liabilities identified in any such environmental
review reports. The Agent shall be reasonably satisfied that the Loan Parties
are in compliance in all material respects with all applicable Environmental
Laws applicable to the Mortgaged Properties and have made adequate provision for
the costs of maintaining such compliance.

 

 64 

 

 

(i)          Patriot Act. At least five Business Days prior to the ARCA
Effective Date, the Arrangers shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

 

(j)          Payment of Fees and Expenses. The Borrower shall have paid to the
Agent and the Arrangers all fees due on the ARCA Effective Date under and
pursuant to this Agreement, the Fees referred to in Section 2.18 and fees and
expenses of counsel to the Agent as to which invoices have been issued.

 

(k)          Repayment of Existing Term Loans. The outstanding principal amount
of all Existing Term Loans, including all accrued interest thereon and any other
amounts due and payable with respect thereto, shall have been paid in full or
otherwise satisfied and discharged.

 

Section 4.02.         Conditions Precedent to each Loan. The obligation of the
Lenders to make each Loan hereunder is subject to the satisfaction (or waiver in
accordance with Section 10.09) of the following conditions precedent:

 

(a)          Notice. The Agent shall have received a notice with respect to such
borrowing or issuance, as the case may be, as required by Section 2.02.

 

(b)          Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of each Borrowing with
the same effect as if made on and as of such date (unless such representation or
warranty is made only as of a specific date, in which event such representation
or warranty shall be true and correct in all material respects as of such
specific date).

 

(c)          No Default. On the date of each Borrowing hereunder, no Default or
Event of Default shall have occurred and be continuing.

 

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section have been
satisfied or waived at that time.

 

Article 5

Affirmative Covenants

 

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Loan Parties jointly and severally covenant
and agree with the Lenders that:

 

Section 5.01.         Financial Statements and Other Information. The Borrower
will furnish to the Agent (which will promptly furnish such information to each
Lender):

 

 65 

 

 

(a)          as soon as available and in any event within 90 days after the end
of each fiscal year of Holdco (commencing with the fiscal year ending December
31, 2016), the audited consolidated and unaudited consolidating balance sheets
of the Holdco Group and related consolidated and consolidating statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, such consolidated statements reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Holdco Group on a consolidated basis in accordance
with GAAP consistently applied.

 

(b)          as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdco
(commencing with the fiscal quarter ending March 31, 2017), the consolidated and
consolidating balance sheets of the Holdco Group and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a Financial Officer of Holdco as presenting fairly
in all material respects the financial condition and results of operations of
the Holdco Group on a consolidated basis in accordance with GAAP consistently
applied subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)          concurrently with any delivery of financial statements under (a) or
(b) above, (X) a comparison of the actual performance for the period to which
such financial statements relate to the actual performance for the corresponding
period of the prior fiscal year and the projected performance for that period,
(Y) commentary on the financial performance of the Holdco Group for the period
to which such financial statements relate and any material developments
affecting the Holdco Group and (Z) a certificate of a Financial Officer of
Holdco in substantially the form of Exhibit F (i) certifying that no Default or
Event of Default has occurred, or, if such a Default or Event of Default or
event has occurred, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto and (ii) setting forth
computations in detail reasonably satisfactory to the Agent demonstrating
compliance with the provisions of Section 6.11;

 

(d)          as soon as available, but in any event not more than 30 days
following the end of each fiscal year of Holdco (commencing with the fiscal year
ending December 31, 2017), a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Holdco Group for each quarter of the upcoming
fiscal year in form reasonably satisfactory to the Agent;

 

(e)          [Reserved];

 

 66 

 

 

(f)          promptly after the receipt thereof by Holdings or any Group Member
(but subject to any limitations on disclosure thereof imposed upon such Person
by its certified public accountants), a copy of any “management letter” (whether
in final or draft form) received by any such Person from its certified public
accountants and the management’s response thereto;

 

(g)          promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(h)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdco Group, or
compliance with the terms of any material loan or financing agreements as the
Agent, at the request of any Lender, may reasonably request.

 

Section 5.02.         Notices of Material Events. The Borrower will furnish to
the Agent (which will promptly furnish such information to each Lender) prompt
notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          receipt of any notice of any investigation by any Governmental
Authority or any litigation or proceeding commenced or threatened against any
Group Member that (i) seeks damages in excess of $15,000,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Group Member,
(v) with respect to any Mortgaged Property, alleges a material violation of, or
seeks remediation or other compliance measures of a material nature pursuant to,
any Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $15,000,000, or (vii) involves any product
recall that results in, or could reasonably be expected to result in, a Material
Adverse Effect;

 

(c)          as soon as available and in any event (A) within 30 days after a
Loan Party or any of its ERISA Affiliates knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Single Employer Plan of such Loan Party or such ERISA
Affiliate has occurred and (B) within 10 days after a Loan Party or any of its
ERISA Affiliates knows or has reason to know that any other Termination Event
with respect to any such Plan has occurred, a statement of a Financial Officer
of the Borrower describing the full details of such Termination Event;

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holdco Group in an aggregate amount exceeding $15,000,000;

 

(e)          promptly and in any event within 10 days after receipt thereof by
any Loan Party or any of its ERISA Affiliates from the PBGC, copies of each
notice received by the Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of such Loan Party or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;

 

 67 

 

 

(f)          if requested by the Agent, promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Single Employer Plan of any Loan Party or any of its ERISA
Affiliates;

 

(g)          within 10 days after notice is given or required to be given to the
PBGC under Section 302(f)(4)(A) of ERISA of the failure of any Loan Party or any
of its ERISA Affiliates to make timely payments to a Plan, a copy of any such
notice filed;

 

(h)          promptly and in any event within 10 days after receipt thereof by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan sponsor, a copy
of each notice received by any Loan Party or any ERISA Affiliate concerning (A)
the imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization or insolvent within the meaning of Title IV of ERISA or is in
“endangered status” or “critical status” (as defined in Section 305(b) of
ERISA), (C) the termination of a Multiemployer Plan within the meaning of Title
IV of ERISA, or (D) the amount of liability incurred, or which may be incurred,
by any Loan Party or any ERISA Affiliate in connection with any event described
in clause (A), (B) or (C) above;

 

(i)           any other development that results in, or could reasonably
expected to result in, a Material Adverse Effect; and

 

(j)           the application of any Applicable Amount.

 

Section 5.03.         Existence; Conduct of Business. Each Group Member will
(i) do or cause to be done (A) all things necessary to preserve, renew and keep
in full force and effect its legal existence and (B) all commercially reasonable
things necessary to preserve, renew and keep in full force and effect the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits necessary and
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.02 and (ii) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted, except in each case
where the failure to do so (x) is no longer necessary, in the reasonable
judgment of Holdco and (y) could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 5.04.         Insurance. (a) Each Group Member will maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (i) insurance in such amounts (with no greater
risk retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Security Documents. The Loan Parties will furnish to
the Agent, upon request of the Agent, information in reasonable detail as to the
insurance so maintained.

 

 68 

 

 

(b)          The Borrower will cause the Agent to at all times be named as loss
payee or an additional insured (but without any liability for any premiums)
under each insurance policy maintained pursuant to Section 5.04(a) covering
physical damage to or theft of any Collateral. The requirement set forth in the
preceding sentence is subject to the terms of the ABL Intercreditor Agreement
and any other intercreditor agreement expressly contemplated by this Agreement.

 

Section 5.05.         Payment of Obligations. Each Group Member will pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Group Member has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.06.         Compliance With Laws. Each Group Member will comply with
all Requirements of Law applicable to it or its property (including Patriot Act,
margin regulations and laws applicable to sanctioned persons), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with and applicable Sanctions and anti-corruption laws.

 

Section 5.07.         Maintenance of Properties. Each Group Member will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.

 

Section 5.08.         Books and Records; Inspection Rights. Each Group Member
will:

 

(a)          maintain or cause to be maintained at all times true and complete
books and records in a manner consistent with GAAP of their operations; and
provide the Agent and its representatives access to all such books and records
during regular business hours, in order that the Agent may upon reasonable prior
notice examine and make abstracts from such books, accounts, records and other
papers for the purpose of verifying the accuracy of the various reports
delivered by the Loan Parties to the Agent or the Lenders pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.

 

(b)          permit any representatives designated by the Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender
(including employees of the Agent, any Lender or any consultants, accountants,
lawyers and appraisers retained by the Agent), upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, including, with respect to all Mortgaged Properties, environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Loan Parties
acknowledge that the Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to the Loan
Parties’ assets for internal use by the Agent and the Lenders.

 

 69 

 

 

(c)          grant the Agent access to and the right to inspect all final
reports, final audits and other similar internal information of the Holdco Group
relating to environmental matters upon reasonable notice, and obtain any third
party verification of matters relating to compliance with Environmental Laws and
regulations reasonably requested by the Agent at any time and from time to time;
provided, however, that access to materials protected by attorney-client
privilege need not be provided.

 

Section 5.09.         Additional Guarantors and Collateral; Further Assurances.

 

(a)          Subject to applicable law, Holdco shall cause each of its Domestic
Subsidiaries formed or acquired after the ARCA Effective Date to become a Loan
Party by executing the Joinder Agreement set forth as Exhibit G (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person (i) shall
automatically become a Subsidiary Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) execute supplements to the Security Documents pursuant
to which it will grant Liens to the Agent, for the benefit of the Agent and the
Lenders, in any and all property of such Subsidiary Guarantor to the extent
provided for in the Security Documents, including a Mortgage on the interest of
such Subsidiary Guarantor in each real property located in the United States
owned or leased by it (subject to Section 5.09(d) and Section 5.09(e)).

 

(b)          Each Loan Party will cause (i) 100% of the issued and outstanding
Equity Interests, if any, in each Domestic Subsidiary directly owned by it and
(ii) 65% of the issued and outstanding Equity Interests, if any, entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests, if any, not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary
directly owned by it to be subject at all times to a perfected Lien in favor of
the Agent pursuant to the terms and conditions of the Security Documents.

 

(c)          Without limiting the foregoing, each Loan Party shall, and shall
cause each of its Subsidiaries to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, title insurance
policies, surveys, legal opinions and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Security Documents, all at the expense of the Loan Parties.

 

 70 

 

 

(d)          If any material assets (including any real property located in the
United States having a fair market value in excess of $1,000,000 (as reasonably
determined by the Borrower) or improvements thereto or any interest therein) are
acquired by any Loan Party after the ARCA Effective Date (other than assets
constituting Collateral under an existing Security Document that become subject
to a Lien in favor of the Agent upon acquisition thereof), such Loan Party will
notify the Agent thereof, and, if requested by the Agent or the Required
Lenders, will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

 

(e)          The obligations of the Loan Parties pursuant to the foregoing
provisions of Section 5.09(a) with respect to real property leased but not owned
by them are limited to such leasehold interests as the Agent may determine in
its Permitted Discretion to be of material value as Collateral; provided that
any leasehold interest with a fair market value not in excess of $1,000,000 (as
reasonably determined by the Borrower) shall not be deemed to be of material
value as Collateral. With respect to (i) any such leasehold interests which the
Agent may so determine to be of material value as Collateral, and (ii) the
leasehold interests listed on Schedule 5.09(e), the applicable Loan Party (A)
shall use commercially reasonable efforts to obtain from the landlord under the
applicable lease a Landlord Consent and Agreement (with a consent by the
landlord’s mortgagee, if applicable) (x) consenting to a Mortgage of the
leasehold interest to the Agent, (y) agreeing to provide to the Agent notice of
and an opportunity to cure tenant defaults under the lease, and (z) agreeing
that, in the event of the termination of the lease, the landlord will grant a
new lease, all substantially in the form of Exhibit H, including specifically
Sections 4, 7 and 8 thereof, with such changes as are satisfactory to the Agent
in its Permitted Discretion; and (B) if the landlord consents to a Mortgage of
the leasehold interest to the Agent as aforesaid or such Mortgage is otherwise
permitted and will not cause a default or event of default under the lease,
shall cause such leasehold interest to be mortgaged to the Agent pursuant to
Section 5.09(c).

 

Section 5.10.         Maintenance Of Flood Insurance. With respect to any
improved real property subject to a Mortgage, if at any time the area in which
the buildings and other improvements (as described in the applicable Mortgage)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
NFIP as set forth in the Flood Laws. Following the ARCA Effective Date, the
Borrower shall deliver to the Agent annual renewals of each flood insurance
policy or annual renewals of each force-placed flood insurance policy, as
applicable. In connection with any amendment to this Agreement pursuant to which
any increase, extension, or renewal of Loans is contemplated, the Borrower shall
cause to be delivered to the Agent for any Mortgaged Property, a Flood
Determination Form, Borrower Notice and Evidence of Flood Insurance, as
applicable.

 

Section 5.11.         Post-Closing Matters. (a) With respect to the documents
and actions listed in Section 4.01(c) that are not delivered or taken on or
prior to the ARCA Effective Date, (x) the Borrower shall use commercially
reasonable efforts to cause such documents to be delivered and actions to be
taken within thirty (30) days (or such later date as the Agent may agree in its
reasonable discretion) and (y) the Lenders hereby consent to such post-closing
period notwithstanding anything to the contrary in the ABL Intercreditor
Agreement.

 

 71 

 

 

Section 5.12.         Ratings. The Loan Parties shall use commercially
reasonable efforts to obtain and maintain (a) a public corporate credit rating
(but not a particular rating) from S&P and a public corporate family rating (but
not a particular rating) from Moody’s, in each case in respect of the Borrower
and (b) a public rating (but not a particular rating) in respect of the Loans
from each of S&P and Moody’s.

 

Article 6

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full, the Loan Parties covenant and agree,
jointly and severally, with the Lenders that:

 

Section 6.01.         Liens. No Group Member will create, incur, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
other than:

 

(a)          Liens on any property or any assets of any Group Member existing on
the ARCA Effective Date as reflected on Schedule 6.01; provided that (i) such
Lien shall not apply to any other property or asset of such Group Member (other
than after acquired property affixed thereto or incorporated therein and
proceeds or products thereof) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and Permitted Refinancing
Indebtedness with respect thereto;

 

(b)          Liens created pursuant to the Loan Documents;

 

(c)          Permitted Liens;

 

(d)          Liens on fixed or capital assets acquired, constructed, repaired or
improved by any Group Member; provided that (i) such security interests secure
Indebtedness permitted by Section 6.03(d), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (iii) such
security interests shall not apply to any other property or assets of such Group
Member;

 

(e)           Liens arising from precautionary UCC financing statements
regarding operating leases;

 

(f)           Liens existing on any property or asset prior to the acquisition
thereof by any Group Member (including, without limitation, in connection with a
Permitted Acquisition) or existing on any property or asset of any Person that
becomes a Group Member after the date hereof prior to the time such Person
becomes a Group Member; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Group Member, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Group Member (other than after acquired property
affixed thereto or incorporated therein and proceeds or products thereof) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Group Member, as the case
may be and Permitted Refinancing Indebtedness with respect thereto;

 

 72 

 

 

(g)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(h)          Liens securing obligations owing to a Group Member;

 

(i)          Liens on property of any Foreign Subsidiary, which Liens secure
Indebtedness of the applicable Foreign Subsidiary permitted under Section
6.03(g);

 

(j)          Liens on property (i) of any Subsidiary that is not a Loan Party
and (ii) that does not constitute Collateral, which Liens secure Indebtedness of
the applicable Subsidiary permitted under Section 6.03 (other than Section
6.03(g));

 

(k)          [Reserved];

 

(l)          other Liens so long as neither the value of the property subject to
such Liens, nor the Indebtedness and other obligations secured thereby, exceed
$50,000,000 in the aggregate;

 

(m)          Liens on the Collateral securing Indebtedness permitted under
Section 6.03(b)(iii); provided that such Liens shall rank pari passu with the
Liens on the Collateral securing the Obligations pursuant to the ABL
Intercreditor Agreement and a customary pari passu intercreditor agreement
reasonably satisfactory to the Agent;

 

(n)          Liens on the Collateral securing (A) Indebtedness permitted under
Section 6.03(p) and (B) Indebtedness permitted under Section 6.03(e) to the
extent constituting Banking Services Obligations (as defined in the Revolving
Credit Facility Agreement) and Indebtedness permitted under Section 6.03(f) to
the extent constituting Secured Hedging Obligations (as defined in the Revolving
Credit Facility Agreement); provided that (x) such Liens on ABL Priority
Collateral (as defined in the ABL Intercreditor Agreement) may rank prior to the
Liens on such ABL Priority Collateral securing the Obligations and such Liens on
Term Priority Collateral (as defined in the ABL Intercreditor Agreement) shall
rank junior to the Liens on such Term Priority Collateral securing the
Obligations, in each case pursuant to the ABL Intercreditor Agreement (or
another customary intercreditor agreement reasonably satisfactory to the Agent).

 

 73 

 

 

Section 6.02.         Fundamental Changes.

 

(a)          No Group Member will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into Holdco in a transaction in which Holdco is the surviving
corporation; (ii) any Group Member (other than Holdco) may merge into any other
Group Member in a transaction in which the surviving entity is a Group Member
(provided that if any party to any such transaction is (A) a Loan Party, the
surviving entity of such transaction shall be a Loan Party, (B) a Domestic
Subsidiary, the surviving entity of such transaction shall be a Domestic
Subsidiary and (C) the Borrower, the surviving entity of such transaction shall
be the Borrower); (iii) any Subsidiary (other than the Borrower) may liquidate
or dissolve if Holdco determines in good faith that such liquidation or
dissolution is in the best interests of the Holdco Group and is not materially
disadvantageous to the Lenders; and (iv) any Permitted Acquisition or
disposition permitted by Section 6.06 may be effected by way of a merger or
consolidation of a Subsidiary.

 

(b)          [Reserved].

 

(c)          Holdco will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of Foreign Holdco and
the Domestic Subsidiaries and activities incidental thereto. Foreign Holdco will
not engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Foreign Subsidiaries and activities
incidental thereto.

 

Section 6.03.         Indebtedness. No Group Member will create, incur or suffer
to exist any Indebtedness, except:

 

(a)          Indebtedness existing on the ARCA Effective Date and set forth on
Schedule 6.03 and Permitted Refinancing Indebtedness with respect thereto and
certain intercompany indebtedness set forth on Schedule 6.03 under the title
“ARCA Effective Date Intercompany Indebtedness” existing on the ARCA Effective
Date and Permitted Refinancing Indebtedness with respect thereto, provided that
such refinancing is limited to other intercompany debt;

 

(b)          (i) Indebtedness under the Loan Documents (including under any
Refinancing Term Loan Facility), (ii) [reserved] and (iii) Indebtedness under
any Refinancing Notes and any Permitted Refinancing Indebtedness in respect
thereof or in respect of any Permitted Refinancing Indebtedness incurred under
this clause (iii);

 

(c)          Indebtedness of any Subsidiary to Holdco or any other Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to
Holdco or any Subsidiary that is a Loan Party shall be subject to Section 6.05
and (ii) Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement;

 

(d)          (i) Indebtedness incurred subsequent to the ARCA Effective Date
secured by purchase money Liens (including Capitalized Leases), (ii)
Indebtedness of a Person that becomes a Group Member after the ARCA Effective
Date, provided that such Indebtedness is not created in contemplation thereof,
and (iii) Permitted Refinancing Indebtedness in respect of Indebtedness
described in (i) and (ii), in an aggregate amount for (i), (ii) and (iii) not to
exceed $50,000,000;

 

 74 

 

 

(e)          Indebtedness owed to any bank in respect of any overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing house transfers of funds;

 

(f)          Indebtedness incurred in connection with foreign exchange
contracts, currency swap agreements, currency future or option contracts and
other similar agreements designed to hedge against fluctuations in foreign
exchange rates and interest rate swap, cap or collar agreements and interest
rate future or option contracts designed to hedge against fluctuations in
foreign interest rates, in each case to the extent that such agreement or
contract is entered into in the ordinary course of business;

 

(g)          Indebtedness of Foreign Subsidiaries not otherwise described
herein, not exceeding the aggregate principal amount of €100,000,000 or the
equivalent of such amount at any one time outstanding;

 

(h)          Indebtedness consisting of (i) Guarantees by any Loan Party of the
Indebtedness of any other Loan Party, (ii) Guarantees by any Group Member that
is not a Loan Party of the Indebtedness of any other Group Member that is not a
Loan Party, or (iii) to the extent permitted by Section 6.05, Guarantees by any
Loan Party of the Indebtedness of any other Group Member, in each case to the
extent the Indebtedness so guaranteed is permitted under the Agreement;

 

(i)           in each case to the extent (if any) that such obligations
constitute Indebtedness, (i) customary indemnification obligations, purchase
price or other similar adjustments in connection with acquisitions and
dispositions permitted under the Agreement, (ii) reimbursement or
indemnification obligations owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, (iii) obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business, (iv) obligations for deferred payment of insurance premiums,
(v) take-or-pay obligations contained in supply arrangements; provided, in each
case, that such obligation arises in the ordinary course of business and not in
connection with the obtaining of financing;

 

(j)          Indebtedness in an aggregate principal amount not in excess of
$15,000,000 at any time consisting of promissory notes to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests;

 

(k)          Indebtedness in an aggregate principal amount not in excess of
$15,000,000 at any time consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with Permitted Acquisitions or
any other Investment expressly permitted hereunder;

 

 75 

 

 

(l)           Indebtedness supported by a letter of credit, in a principal
amount not to exceed the face amount of such letter of credit;

 

(m)         other Indebtedness of the Holdco Group in an aggregate principal
amount not in excess of $50,000,000 at any time;

 

(n)          so long as at the time and after giving effect thereto, the
Incurrence Test is met, other Indebtedness of any Loan Party;

 

(o)          [reserved]; and

 

(p)          (i) Indebtedness incurred under the Revolving Credit Facility Loan
Documents and (ii) Permitted Refinancing Indebtedness incurred to Refinance
Indebtedness permitted pursuant to the preceding clause (i) or this clause (ii).

 

Section 6.04.         Sale and Lease-Back Transactions. No Group Member will
enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal or mixed, used or useful
in its business, whether now owned or hereafter required, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred unless
(a) the sale of such property is permitted by Section 6.06 and (b) any
Capitalized Leases or Liens arising in connection therewith are permitted by
Section 6.01 and Section 6.03.

 

Section 6.05.         Investments, Loans and Advances. No Group Member will
purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances or capital
contributions to, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing, “Investments”), except:

 

(a)          (i) Investments by Holdco and the Subsidiaries existing on the ARCA
Effective Date in the Equity Interests of the Subsidiaries and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 6.05) and (ii) additional Investments by Holdco and the
Subsidiaries in the Borrower and the Subsidiaries; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Documents (subject to (x) the limitation referred to in Section 5.09(b) in the
case of any Foreign Subsidiary and (y) customary prohibitions contained in the
applicable joint venture agreements in the case of non-Subsidiary joint
ventures), (B) the aggregate amount of Investments by Loan Parties in
Subsidiaries that are not Subsidiary Guarantors shall not exceed $125,000,000 at
any time outstanding less the amount of Investments made pursuant to clause (o)
of this Section 6.05 and (C) if such Investment shall be in the form of a loan
or advance by a Loan Party, such loan or advance shall be unsecured and
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;

 

(b)          Permitted Investments;

 

 76 

 

 

(c)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers, licensors, licensees and suppliers, in each case in the ordinary
course of business;

 

(d)          loans and advances in the ordinary course of business to employees,
officers and directors so long as the aggregate principal amount thereof at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances) shall not exceed $2,000,000;

 

(e)          Permitted Acquisitions;

 

(f)           Investments existing on the ARCA Effective Date as set forth on
Schedule 6.05 and any modification, replacement, renewal, reinvestment or
extension thereof (provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 6.05);

 

(g)          extensions of trade credit in the ordinary course of business;

 

(h)          Investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 6.06;

 

(i)           intercompany loans and advances to Holdings to the extent that
Holdco may pay dividends to Holdings pursuant to Section 6.07 (and in lieu of
paying such dividends); provided that such intercompany loans and advances
(i) shall be made for the purposes, and shall be subject to all the applicable
limitations set forth in, Section 6.07 and (ii) if made by a Loan Party, shall
be unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement;

 

(j)           notes from employees of Holdco and its Subsidiaries in connection
with such employees’ acquisition of shares of Holdings common Equity Interests
so long as no cash is actually advanced by Holdings or any of its Subsidiaries
in connection with any such acquisition;

 

(k)          additional Investments by Holdco and its Subsidiaries, so long as
such Investments are made with the proceeds of any substantially contemporaneous
issuance of Equity Interests by Holdco or any direct or indirect parent of
Holdco to the extent such proceeds shall have actually been received by Holdco;

 

(l)           Investments of any Person existing at the time such Person becomes
a Subsidiary of Holdco or consolidates or merges with Holdco or any of its
Subsidiaries (including, without limitation, in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

 

(m)          investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

 77 

 

 

(n)          in addition to Investments permitted by paragraphs (a) through (m)
above and (o) below, (i) additional Investments by Holdco and the Subsidiaries
so long as the aggregate amount invested, loans or advanced pursuant to this
paragraph (n) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $75,000,000 in the
aggregate and (ii) so long as no Default or Event of Default exists at the time
of the making of any such Investment or would result therefrom, Investments in
an aggregate amount that does not exceed the Applicable Amount as in effect
immediately prior to the time of making of such Investment; and

 

(o)          Investments in non-Subsidiary joint ventures up to an aggregate
amount of (i) $125,000,000 less (ii) the amount of Investments made as described
in part (B) of the proviso to clause (a) of this Section 6.05.

 

Section 6.06.         Disposition of Assets. No Group Member will sell or
otherwise dispose of any assets (including, without limitation, the capital
stock of any Subsidiary), except for:

 

(a)          sales of inventory, fixtures and equipment in the ordinary course
of business;

 

(b)          dispositions of surplus, obsolete, negligible or uneconomical
assets including plants currently shut down or shut down in the future;

 

(c)          intercompany sales or other intercompany transfers of assets among
Group Members all of which are Loan Parties, none of which are Loan Parties,
from Group Members which are not Loan Parties to Group Members that are Loan
Parties and other intercompany transfers in an aggregate amount not to exceed
$25,000,000 from Group Members that are Loan Parties to Group Members that are
not Loan Parties;

 

(d)          each of Holdco and its Subsidiaries may sell, discount, or
otherwise dispose of accounts receivable in connection with the compromise or
collection thereof, and not as part of any transaction, the primary purpose of
which is to provide financing for Holdco and its Subsidiaries;

 

(e)          each Foreign Subsidiary may sell, discount or otherwise dispose of
accounts receivable in connection with any transaction, the primary purpose of
which is to provide financing for such Foreign Subsidiary, provided that the
aggregate amount of all such financings shall not exceed a principal amount of
€65,000,000, or the equivalent of such amount, at any one time outstanding;
provided, further, that the amount of any such financing shall be deemed to be
Indebtedness hereunder and shall not exceed the total amount of Indebtedness
permitted to be incurred pursuant to Section 6.03(g);

 

(f)           each of Holdco and its Subsidiaries may grant licenses,
sublicenses, leases or subleases in the ordinary course of business to other
Persons not materially interfering with the conduct of the business of Holdco or
any of its Subsidiaries, in each case so long as no such grant would adversely
affect any Collateral or the Agent’s rights or remedies with respect thereto;

 

 78 

 

 

(g)          sales, transfers and dispositions of (i) Investments (excluding
Investments in the Equity Interests of any Subsidiary) permitted by clauses (b),
(c), (k), (n) and (o) of Section 6.05 and (ii) other Investments to the extent
required by or made pursuant to customary buy/sell arrangements made in the
ordinary course of business between the parties to agreements related thereto;
provided, in each case, that such sales, transfer or dispositions are made for
fair value and for at least 80% cash consideration;

 

(h)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Group Member or its Subsidiaries;

 

(i)           sales, transfers and dispositions to the extent necessary to
effect a transaction otherwise permitted under Section 6.02; provided that if in
connection with such transaction the direct or indirect interest of Holdco in a
Group Member is reduced, such transaction shall be treated as a disposition of
such interest to the extent of such reduction for purposes of this Section 6.06
which is permitted if and only if permitted by a clause other than this clause
(i);

 

(j)           Specified Dispositions;

 

(k)          sales in arm’s length transactions, at fair market value and for at
least 80% cash consideration, in an aggregate amount not to exceed $100,000,000;
and

 

(l)           other sales of assets having a fair market value not in excess of
$35,000,000 in the aggregate.

 

 79 

 

 

Section 6.07.         Restricted Payments; Restrictive Agreements. (a) No Group
Member will declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so; provided, however, that (i) any of Holdco’s Subsidiaries
may declare and pay dividends or make other distributions ratably to its equity
holders, (ii) so long as no Default shall have occurred and be continuing or
would result therefrom, Holdco may, or may make distributions to Holdings so
that Holdings may, repurchase its Equity Interests owned by employees, officers,
directors or consultants of Holdings, Holdco or the Subsidiaries or make
payments to employees, officers, directors or consultants of Holdings, Holdco or
the Subsidiaries in connection with the exercise of stock options (including for
purposes of paying tax withholding applicable to stock option exercises), stock
appreciation rights or similar equity incentives or equity based incentives
pursuant to management incentive plans or in connection with the death,
disability, retirement or termination of such employees in an amount not to
exceed $65,000,000 in aggregate (plus the amount of Net Cash Proceeds (x)
received by Holdco subsequent to April 23, 2013 from sales of Equity Interests
of Holdco or, to the extent contributed to Holdco, any of Holdco’s direct or
indirect parents, to directors, consultants, officers or employees of Holdco,
any of its Subsidiaries or any direct or indirect parent of Holdco in connection
with permitted employee compensation and incentive arrangements and (y) of any
key-man life insurance policies received by Holdco or its Subsidiaries), (iii)
Holdco may make Restricted Payments to Holdings (x) in an amount not to exceed,
when taken together with the aggregate amount of all loans or advances made
pursuant to Section 6.05(i) for such purposes, $1,000,000 in any fiscal year to
the extent necessary to pay general corporate and overhead expenses incurred by
Holdings in the ordinary course of business and (y) in an amount necessary to
pay Holdings’ Tax liabilities (in an assumed amount equal to the hypothetical
tax liability of the holders of Equity Interests in Holdings, calculated at the
maximum combined net Federal, State and local income tax rate applicable to any
holder of an Equity Interest in Holdings, in respect of the net taxable income
of the Holdco Group); provided that all Restricted Payments made to Holdings
pursuant to clause (iii) shall be used by Holdings for the purpose specified
herein within 25 days of the receipt thereof, (iv) Holdco may declare and pay
dividends or make other distributions with respect to its Equity Interests
payable solely in additional shares of its Equity Interests; provided that such
additional Equity Interests shall not have any mandatory redemption or similar
provisions, (v) Holdings and its Subsidiaries may make non-cash repurchases of
Equity Interests deemed to occur upon the exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants, (vi) any Group Member may make Restricted Payments if (x)
both immediately before and immediately after giving effect thereto no Default
or Event of Default shall have occurred and be continuing and (y) the Total Net
Leverage Ratio measured at the time of the making of any such Restricted
Payment, but immediately after giving effect thereto and determined on a Pro
Forma Basis after giving effect thereto, is equal to or less than 1.25 to 1.00
and (vii) so long as (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (y) the Borrower is in compliance,
on a Pro Forma Basis, with the covenant set forth in Section 6.11 recomputed as
of the last day of the most recently ended fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 5.01, any
Group Member may make Restricted Payments in an aggregate amount that does not
exceed the Applicable Amount as in effect immediately prior to the time of
making of such Restricted Payment.

 

(b)          The Borrower will not, and Holdco will not permit any of its
Subsidiaries to, create or otherwise cause or permit to exist or become
effective any contractual encumbrance or restriction on the ability of any
Subsidiary of Holdco to: (i) pay dividends or make any other distributions with
respect to any of its Equity Interests to any Group Member, (ii) pay any
Indebtedness or other obligations owed to any Group Member, (iii) make any loans
or advances to any Group Member; or (iv) transfer any of its property or assets
to any Group Member, in each case, except for Permitted Restrictions.

 

 80 

 

 

Section 6.08.         Transactions With Affiliates. Except for transactions by
or among Loan Parties and except for any transaction (or series of related
transactions) involving aggregate consideration of less than $5,000,000, no
Group Member will sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that (a) any Group Member may
engage in any of the foregoing transactions with an Affiliate at prices and on
terms and conditions not less favorable to either such Group Member than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
Restricted Payments may be made to the extent provided in Section 6.07, (c)
fees, customary indemnities and reimbursements for out-of-pocket costs and
expenses incurred by the Sponsor or any of its Affiliates may be paid to the
Sponsor or any such Affiliates (directly or through Holdings) in an aggregate
amount not to exceed $2,500,000 in any fiscal year (including, without
limitation, amounts paid by Sponsor or any such Affiliates to employees, agents,
professionals or consultants hired or retained by Sponsor or any such Affiliates
(collectively, the “Consultants”), as payment for services rendered by such
employees, agents, professionals and consultants for the benefit of a Group
Member), in each case in connection with their performance of management,
consulting, monitoring, financial advisory or other services with respect to
Holdco and the Subsidiaries, provided that (i) no fees may be paid to the
Sponsor or any of its Affiliates if at the time a Default exists (though any
such unpaid fees may be paid after such Default no longer exists) and (ii)
reimbursement of the Sponsor or any such Affiliates for amounts paid to
Consultants retained by the Sponsor for the benefit of Holdco shall not count
against the $2,500,000 limitation above, (d) Group Members may pay (directly or
through Holdings) reasonable fees and out-of-pocket costs to directors of Holdco
(or any direct or indirect parent thereof), and compensation and employee
benefits to (and indemnities provided for the benefit of) directors, officers or
employees of Holdco (or any direct or indirect parent thereof), in each case in
the ordinary course of business, (e) Holdco and its Subsidiaries may enter into,
and may make payments (directly or through Holdings) under, employment
agreements, employee benefits plans, stock option plans, management incentive
plans, indemnification provisions, severance arrangements, and other similar
compensatory arrangements with officers, employees and directors of Holdco
(directly or through Holdings) and its Subsidiaries in the ordinary course of
business, (f) periodic allocations of overhead expenses among Holdco and its
Subsidiaries may be made, (g) Group Members may make payments pursuant to tax
sharing agreements among Holdco (and any direct or indirect parent thereof), and
its Subsidiaries on customary terms to the extent attributable to the ownership
or operation of Holdco and its Subsidiaries, (h) any issuances of securities or
other payments (directly or through Holdings), awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options, management investment plans and stock ownership plans approved by
Holdco (or its direct or indirect parent company’s) or Holdco’s board of
directors shall be permitted, (i) transactions pursuant to permitted agreements
in existence on the ARCA Effective Date and listed on Schedule 6.08, or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect, shall be permitted and (j) the Transactions shall be
permitted.

 

Section 6.09.         Limitations On Hedging Agreements. No Group Member will
enter into any Hedging Agreement other than (a) any such agreement or
arrangement entered into in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which a Group Member is
exposed in the conduct of its business or the management of its liabilities or
(b) any such agreement entered into to hedge against fluctuations in interest
rates or currency incurred in the ordinary course of business and consistent
with prudent business practice; provided that in each case such agreements or
arrangements shall not have been entered into for speculative purposes.

 

 81 

 

 

Section 6.10.         Modifications of and Payments on Other Indebtedness. (a)
No Group Member will permit any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Material Indebtedness of Holdco or any of the Subsidiaries is
outstanding if the effect of such waiver, supplement, modification, amendment,
termination or release would materially increase the obligations of the obligor
or confer additional rights on the holder of such Indebtedness in a manner
materially adverse to Holdco, any of the Subsidiaries or the Lenders.

 

(b)          No Group Member will make, or agree or offer to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any subordinated Indebtedness permitted hereunder (“Permitted Subordinated
Indebtedness”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, prepayment, retirement, acquisition,
cancellation or termination of any Permitted Subordinated Indebtedness, except
for (i) payments of regularly scheduled interest and principal, (ii) payments
made in connection with the Refinancing of any such Permitted Subordinated
Indebtedness provided that any Indebtedness incurred in connection with such
Refinancing is permitted under Section 6.03 or (iii) payments made solely with
the proceeds from the issuance of Equity Interests or from equity contributions.

 

Section 6.11.         Total Net Leverage Ratio. The Total Net Leverage Ratio as
of the last day of any fiscal quarter will not exceed 3.75 to 1.00.

 

Section 6.12.         Fiscal Year. Holdco will not change its fiscal year-end to
a date other than December 31 without the prior written consent of the Agent.

 

Section 6.13.         Changes in Lines of Business. No Group Member will engage
at any time in any business or business activity other than any business or
business activity conducted by such Group Member on the ARCA Effective Date and
any business or business activities incidental or related thereto, or any
business or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

Article 7

Events of Default

 

Section 7.01.         Events of Default. In the case of the happening of any of
the following events and the continuance thereof beyond the applicable grace
period, if any, specified below with respect thereto (each, an “Event of
Default”):

 

(a)          any representation or warranty made by any Loan Party in any Loan
Document or in connection with the Loan Documents or the credit extensions
hereunder or any statement or representation made in any report, financial
statement, certificate or other document furnished by any Loan Party to the
Agent or any Lender under or in connection with the Loan Documents, shall prove
to have been false or misleading in any material respect when made or delivered;
or

 

 82 

 

 

(b)          default shall be made in the payment of any (i) Fees, interest on
the Loans or other amounts payable hereunder when due (other than amounts set
forth in clause (ii) hereof), and such default shall continue unremedied for
more than three (3) Business Days or (ii) principal of the Loans, when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise; or

 

(c)          default shall be made by any Group Member in the due observance or
performance of any covenant, condition or agreement contained in Section 5.02(a)
or Article 6 hereof; or

 

(d)          default shall be made by any Group Member in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of the Loan Documents and such default shall
continue unremedied for more than thirty (30) days after the earlier of (i) the
date on which the Agent provides notice thereof to such Group Member and (ii)
the first date on which a Financial Officer of any Group Member has knowledge
thereof; or

 

(e)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, Holdco or any Subsidiary (other than a Non-Material
Subsidiary), or of a substantial part of the property or assets of Holdings,
Holdco or a Subsidiary (other than a Non-Material Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, Holdco or any Subsidiary (other
than a Non-Material Subsidiary) or for a substantial part of the property or
assets of Holdings, Holdco or a Subsidiary (other than a Non-Material
Subsidiary) or (iii) the winding-up or liquidation of Holdings, Holdco or any
Subsidiary (other than a Non-Material Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(f)          Holdings, Holdco or any Subsidiary (other than a Non-Material
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (e) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Holdco or any Subsidiary (other than a
Non-Material Subsidiary) or for a substantial part of the property or assets of
Holdings, Holdco or any Subsidiary (other than a Non-Material Subsidiary), (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;

 

 83 

 

  

(g)          any Group Member shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable, or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(h)          a Change of Control shall occur; or

 

(i)           any material provision of any Loan Document shall, for any reason,
cease to be valid and binding on any Loan Party purportedly bound thereby, or
any Loan Party shall so assert in writing; or

 

(j)           any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected and, with respect to the Secured Parties, first priority (except as
otherwise expressly provided in the Loan Documents) Lien on any material
Collateral covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Agent to maintain
possession of certificates representing Equity Interests pledged under the
Security Agreement or the failure of the Agent to file a UCC-3 Continuation
Statement or, as to Collateral consisting of real property, to the extent such
losses are covered by a lenders title insurance policy and such insurer has been
not denied coverage; or

 

(k)          any judgment or order in excess of $50,000,000 (exclusive of any
judgment or order the amounts of which are fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against any
Group Member and shall remain unsatisfied and unstayed for 30 days; or

 

(l)           any non-monetary judgment or order shall be rendered against any
Group Member which has or could reasonably be expected to have a Material
Adverse Effect; or

 

(m)          any Termination Event described in clauses (iv) or (v) of the
definition of such term shall have occurred and any Lien arising as a result of
such Termination Event shall have been perfected or any Person shall have
obtained relief from the automatic stay to enforce such Lien or any
Insufficiency; or

 

(n)          (i) any Loan Party or any ERISA Affiliate thereof shall have been
notified by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) such Loan Party or such
ERISA Affiliate does not have reasonable grounds, in the reasonable opinion of
the Agent, to contest such Withdrawal Liability and is not in fact contesting
such Withdrawal Liability in a timely and appropriate manner, and (iii) the
amount of such Withdrawal Liability specified in such notice, when aggregated
with all other amounts required to be paid by the Loan Parties and their ERISA
Affiliates to Multiemployer Plans in connection with Withdrawal Liabilities
(determined as of the date of such notification), could reasonably be expected
to result in a Material Adverse Effect; or

 

 84 

 

 

(o)          any Loan Party or any ERISA Affiliate thereof shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if such reorganization or termination could reasonably be expected to
result in a Material Adverse Effect; or

 

(p)          any Loan Party or any ERISA Affiliate shall have committed a
failure described in Section 302(f)(1) of ERISA (other than the failure to make
any contribution for which a funding waiver has been applied for and not
denied), and such failure could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Agent may, and at the request of the Required Lenders, shall,
by notice to the Borrower, take one or more of the following actions, at the
same or different times: (i) terminate forthwith all Commitments then in
existence; (ii) declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of such Loans together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; (iii) set-off amounts in any account maintained with the Agent
and apply such amounts to the obligations of the Loan Parties hereunder and in
the other Loan Documents; and (iv) exercise any and all remedies under the Loan
Documents and under applicable law available to the Agent and the Lenders. Any
payment received as a result of the exercise of remedies hereunder shall be
applied in accordance with Section 2.16(b).

 

Article 8

The Agent

 

Section 8.01.         Administration by Agent. Each of the Lenders hereby
irrevocably appoints the Agent as its agent and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto (including, for the avoidance of doubt, to
enter into the ABL Intercreditor Agreement and any other intercreditor agreement
expressly contemplated by Section 6.01). The provisions of this Article 8 are
solely for the benefit of the Agent and the Lenders and, except with respect to
Section 8.05, the Borrower shall not have rights as a third party beneficiary of
any such provisions.

 

 85 

 

 

Section 8.02.         Rights of Agent. The institution serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Agent hereunder.

 

Section 8.03.         Liability of Agent.

 

(a)          The Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing, (ii)
the Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.09); provided that the Agent shall not be required to take any action that,
in its opinion or the opinion of its legal counsel, may expose the Agent to
liability or that is contrary to this Agreement or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any debtor relief law, and (iii) except as expressly set forth
herein, the Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Holdings or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.09) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with this Agreement, (B) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (E) the satisfaction of any condition set
forth in Article 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

(b)          The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Agent may consult with legal counsel (who may be counsel
for a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

 86 

 

 

(c)          Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender. Each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.

 

(d)          The Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

 

Section 8.04.         Reimbursement and Indemnification. Each Lender agrees (i)
to reimburse the Agent for such Lender’s pro rata share (calculated on the basis
of such Lender’s share of the outstanding Loans) of any expenses and fees
incurred by it under this Agreement and any of the Loan Documents, including,
without limitation, counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders, and any other expense incurred
in connection with the operations or enforcement thereof, not reimbursed by the
Borrower or the Guarantors and (ii) to indemnify and hold harmless the Agent and
any of its directors, officers, employees, agents or Affiliates, on demand, in
the amount of its proportionate share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of any of the Loan Documents or any action taken or omitted by it or
any of them under any of the Loan Documents to the extent not reimbursed by the
Borrower or the Guarantors (except such as shall result from their respective
gross negligence or willful misconduct).

 

Section 8.05.         Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided in this paragraph, the Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (or such earlier day as may
be agreed by the Required Lenders)(the “Resignation Date”), then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date. Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation hereunder, the provisions of this Article and
Section 10.05 shall continue in effect for the benefit of such retiring Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

 87 

 

 

Section 8.06.         Independent Lenders. Each Lender acknowledges that it
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with this Agreement and that it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

Section 8.07.         Advances and Payments.

 

(a)          On the date of each Loan, the Agent shall be authorized (but not
obligated) to advance, for the account of each of the Lenders, the amount of the
Loan to be made by it in accordance with its Revolving Credit Commitment
Percentage hereunder. Should the Agent do so, each of the Lenders agrees
forthwith to reimburse the Agent in immediately available funds for the amount
so advanced on its behalf by the Agent, together with interest at the Federal
Funds Effective Rate if not so reimbursed on the date due from and including
such date but not including the date of reimbursement.

 

(b)          Any amounts received by the Agent in connection with this Agreement
(other than amounts to which the Agent is entitled pursuant to Sections 2.18,
8.04 and 10.05), the application of which is not otherwise provided for in this
Agreement shall be applied, (i) first, towards payment of fees and expenses then
due under Sections 2.18 and 10.05, ratably among the parties entitled thereto in
accordance with the amounts of fees and expenses then due to such parties, (ii)
second, towards payment of interest, and Fees then due on account of the Loans,
ratably among the parties entitled thereto in accordance with the amounts of
interest and Fees and (iii) third, towards payment of principal of the Loans
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties. All amounts to be paid
to a Lender by the Agent shall be credited to that Lender, after collection by
the Agent, in immediately available funds either by wire transfer or deposit in
that Lender’s correspondent account with the Agent, as such Lender and the Agent
shall from time to time agree.

 

 88 

 

 

Section 8.08.         Sharing of Setoffs. Each Lender agrees that if, other than
as expressly provided for herein, it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender under any applicable bankruptcy,
insolvency or other similar law, or otherwise, obtain payment in respect of its
Loans of any Class as a result of which the unpaid portion of its Loans of such
Class is proportionately less than the unpaid portion of the Loans of such Class
of any other Lender (a) it shall promptly purchase at par (and shall be deemed
to have thereupon purchased) from such other Lender a participation in the Loans
of such Class of such other Lender, so that the aggregate unpaid principal
amount of each Lender’s Loans of such Class and its participation in Loans of
such Class of the other Lenders shall be in the same proportion to the aggregate
unpaid principal amount of all Loans of such Class then outstanding as the
principal amount of its Loans of such Class prior to the obtaining of such
payment was to the principal amount of all Loans of such Class outstanding prior
to the obtaining of such payment and (b) such other adjustments shall be made
from time to time as shall be equitable to ensure that the Lenders share such
payment pro-rata, provided that if any such non-pro-rata payment is thereafter
recovered or otherwise set aside such purchase of participations shall be
rescinded (without interest). Each Loan Party expressly consents to the
foregoing arrangements and agrees that any Lender holding (or deemed to be
holding) a participation in a Loan may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by such
Loan Party to such Lender as fully as if such Lender was the original obligee
thereon, in the amount of such participation.

 

Section 8.09.         Other Agents. None of the Lenders identified on the cover
page or signature pages of this Agreement as “Co-Syndication Agent”,
“Co-Documentation Agent”, “Joint Bookrunner” and “Joint Lead Arranger” or any
affiliate of such Lender, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of any
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders so identified (or such affiliates) shall have or be deemed
to have any fiduciary relationship with any Lender. Each Lender acknowledges
that it has not relied, and will not rely, on any of the Lenders so identified
(and such affiliates) in deciding whether to enter into this Agreement or in
taking or not taking action hereunder.

 

Article 9

Guaranty

 

Section 9.01.         Guaranty.

 

(a)          Each Loan Party unconditionally and irrevocably guarantees the due
and punctual payment by each other Secured Obligor of the Secured Obligations.
Each Loan Party further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
it will remain bound upon this guaranty notwithstanding any extension or renewal
of any of the Secured Obligations. The Obligations of the Loan Parties shall be
joint and several.

 

 89 

 

 

(b)          Each Loan Party waives presentation to, demand for payment from and
protest to each other Secured Obligor, and also waives notice of protest for
nonpayment. The Obligations of the Loan Parties hereunder shall not be affected
by (i) the failure of the Agent or a Lender to assert any claim or demand or to
enforce any right or remedy against any other Secured Obligor under the
provisions of this Agreement or any other Loan Document or otherwise; (ii) any
extension or renewal of any provision hereof or thereof; (iii) any rescission,
waiver, compromise, acceleration, amendment or modification of any of the terms
or provisions of any of the Loan Documents; (iv) the release, exchange, waiver,
foreclosure, invalidity or nonperfection of any security held by the Agent for
the Secured Obligations or any of them; (v) the failure of the Agent or a Lender
to exercise any right or remedy against any other Secured Obligor; or (vi) the
release or substitution of any Loan Party or any other Person under any Loan
Document.

 

(c)          Each Loan Party further agrees that this guaranty constitutes a
guaranty of payment when due and not just of collection, and waives any right to
require that any resort be had by the Agent or a Lender to any security held for
payment of the Secured Obligations or to any balance of any deposit, account or
credit on the books of the Agent or a Lender in favor of any Secured Obligor, or
to any other Person.

 

(d)          Each Loan Party hereby waives any defense that it might have based
on a failure to remain informed of the financial condition of any Secured
Obligor and any circumstances affecting the ability of each other Loan Party to
perform under this Agreement.

 

(e)          Each Loan Party’s guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any other instrument evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, or extent of any collateral therefor or by
any other circumstance relating to the Secured Obligations which might otherwise
constitute a defense to this Guaranty. Neither of the Agent, nor any of the
Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any Loan
Party in respect of the management and maintenance of the Secured Obligations.

 

Section 9.02.         No Impairment of Guaranty. The obligations of the Loan
Parties hereunder shall not be subject to any reduction, limitation, impairment
or termination for any reason, including, without limitation, any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations. Without limiting the generality of the foregoing, the obligations
of the Loan Parties hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or a Lender to assert any claim or demand
or to enforce any remedy under this Agreement or any other agreement, by any
waiver or modification of any provision thereof, by any default, failure or
delay, willful or otherwise, in the performance of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of the Loan
Parties or would otherwise operate as a discharge of the Loan Parties as a
matter of law, unless and until the Secured Obligations are paid in full.

 

 90 

 

 

Section 9.03.         Subrogation. Upon payment by any Loan Party of any sums to
the Agent or a Lender hereunder, all rights of such Loan Party against the other
Secured Obligors arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior final and indefeasible payment in full of all the Secured
Obligations. If any amount shall be paid to such Loan Party for the account of
any Secured Obligor, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent and the Lenders
to be credited and applied to the Secured Obligations, whether matured or
unmatured.

 

Article 10

Miscellaneous

 

Section 10.01.         Notices. (a) Except in the case of notices, requests and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices, requests and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)if to a Loan Party:

 

c/o Tower Automotive Holdings USA, LLC

17672 N. Laurel Park Drive

Suite 400E

Livonia, MI 48152

Attention: Jeff Kersten

Facsimile: (248) 675-6459

Attention: Dennis C. Pike, Vice President 

Facsimile: (248) 675-6459

 

with a copy to (which shall not constitute notice):

 

Lowenstein Sandler LLP 

1251 Avenue of the Americas 

New York, NY 10020 

Facsimile: (973) 597-2425 

Attention: Robert G. Minion, Esq. 

   Lowell A. Citron, Esq. 

 

(ii)if to the Agent:

 

Citibank, N.A.

1615 Brett Road

OPS III

New Castle, DE 19720

Attn: Loan Agency Team

Phone: (302) 894-6010

Fax: (212) 994-0961

E-mail: GLAgentOfficeOps@citi.com

 

 91 

 

 

(iii)          if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Agent and the applicable
Lender. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 10.02.         Survival of Agreement, Representations and Warranties,
Etc. All warranties, representations and covenants made by any Loan Party herein
or in any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Lenders and shall survive the making of the Loans herein contemplated
regardless of any investigation made by any Lender or on its behalf and shall
continue in full force and effect so long as any amount due or to become due
hereunder is outstanding and unpaid and so long as the Commitments have not been
terminated. All statements in any such certificate or other instrument shall
constitute representations and warranties by the Loan Party hereunder with
respect to the Borrower.

 

Section 10.03.         Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

 92 

 

 

(A)         the Borrower (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Borrower shall be required for an
assignment (1) to a Lender, an Affiliate of a Lender, an Approved Fund, (2) to
any other assignee if an Event of Default has occurred and is continuing;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received written notice thereof or (3) during
the primary syndication of the Initial Term Loans; and

 

(B)         the Agent; provided that no consent of the Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent) shall not be less than $1,000,000 unless the Agent
otherwise consents (provided that contemporaneous assignments by or to two or
more Approved Funds shall be aggregated for purposes of determining whether such
minimum transfer amount has been met);

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of the Commitment or Loans of a Class;

 

(C)         unless waived by the Agent in its sole discretion, the parties to
each assignment shall execute and deliver to the Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500;

 

 93 

 

 

(D)         the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Agent an Administrative Questionnaire in which
the assignee designates one or more individuals (each such individual, a “Credit
Contact”) to whom all syndicate-level information (which may contain material
non-public information about the Borrower and their affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(E)         the assignee shall not be Holdings or any of its subsidiaries or
Affiliates except in accordance with clause (F) or (G) below; provided, however,
that assignments to Bawag P.S.K. shall be permitted in accordance with Section
10.03(b), and Bawag P.S.K. shall not be considered an Affiliate Lender or Debt
Fund Affiliate for any purpose under this Agreement, in each case to the extent
that neither the Sponsor nor any of its Affiliates has the ability to direct or
to cause the direction of Bawag P.S.K. investment policies notwithstanding that
Bawag P.S.K. may constitute an Affiliate.

 

(F)         (1) Notwithstanding anything to the contrary in this Agreement,
Holdco or any of its Subsidiaries may purchase by way of assignment and become
an assignee with respect to Loans of any Class at any time and from time to time
from Lenders in accordance with Section 10.03(b) hereof (“Permitted Loan
Purchases”); provided that (A) any such purchase occurs pursuant to Dutch
auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Borrower and the
Agent; (B) no Permitted Loan Purchases shall be made with the proceeds of any
Revolving Credit Loans or any Indebtedness incurred pursuant to Section
6.03(p)(ii), (C) no Default or Event of Default has occurred and is continuing
or would result from the Permitted Loan Purchase, (D) upon consummation of any
such Permitted Loan Purchase, the Loans purchased pursuant thereto shall be
automatically, immediately and permanently cancelled and extinguished in
accordance with Section 10.03(b)(ii)(F)(2) below, (E) Holdco or its Subsidiary
(as applicable) shall make a customary representation to the assigning Lender
that it does not possess material non-public information with respect to
Holdings or its subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders that have elected not to
receive such material non-public information), (F) any non-cash gain in respect
of cancellation of indebtedness resulting from any such cancellation of Loans
shall not be taken into account in the calculation of Excess Cash Flow,
Consolidated Net Income and Consolidated EBITDA and (G) in connection with any
such Permitted Loan Purchase, Holdings or its subsidiary (as applicable) and the
assigning Lender shall execute and deliver to the Agent a Permitted Loan
Purchase Assignment and Acceptance (and for the avoidance of doubt, shall not be
required to execute and deliver an Assignment and Acceptance pursuant to Section
10.03(b)(ii)(C)) and shall otherwise comply with the conditions to Assignments
under this Section 10.03.

 

 94 

 

 

(2)         Each Permitted Loan Purchase shall, for purposes of this Agreement,
be deemed to be an automatic, immediate and permanent cancellation and
extinguishment of such Loans and the Borrower shall, upon consummation of any
Permitted Loan Purchase, notify the Agent that the Register be updated to record
such event as if it were a prepayment of such Loans; provided, that Permitted
Loan Purchases shall not constitute an optional or mandatory prepayment of Loans
for purposes of Section 2.11 or Section 2.12 of this Agreement and shall not be
subject to Section 8.08, but each principal repayment installment in respect of
the Loans of the applicable Class shall be reduced pro rata by the principal
amount of each Permitted Loan Purchase.

 

(G)         (1) Notwithstanding anything to the contrary in this Agreement, an
Affiliate Lender may purchase by way of assignment and become an assignee with
respect to Loans of any Class at any time and from time to time from Lenders in
accordance with Section 10.03(b); provided that no Affiliate Lender shall have
any right to purchase any Loan if, after giving effect to such purchase,
Affiliate Lenders in the aggregate would own Loans with an aggregate principal
amount in excess of 30% of the aggregate principal amount of all Loans then
outstanding; provided, further it shall be a condition precedent to each
assignment to or by an Affiliate Lender that such Affiliate Lender shall have
(x) in the case of an assignment to an Affiliate Lender, represented in the
applicable Assignment and Acceptance, and notified the Agent, that it is (or
will be, following the consummation of such assignment) an Affiliate Lender and
that the aggregate amount of Loans held by it giving effect to such assignments
shall not exceed the amount permitted by the first proviso of this sentence and
(y) made a customary representation to the assignor or assignee Lender, as
applicable, that it does not possess material non-public information with
respect to Holdings or its subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders that have
elected not to receive such material non-public information).

 

(2)         No Affiliate Lender shall have any right to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the Agent or
any Lender to which representatives of the Borrower are not then present, (ii)
receive any information or material prepared by the Agent or any Lender or any
communication by or among the Agent and/or one or more Lenders, except to the
extent such information or materials have been made available to the Borrower or
its representatives, (iii) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against Agent or any other Lender with respect to any
duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents, except with respect to any claim
that alleges the bad faith, gross negligence or willful misconduct of Agent.

 

 95 

 

 

(3)         Each Affiliate Lender, in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii) or (iii) of Section 10.09(a) or (2) that adversely affects
such Affiliate Lender (in its capacity as a Lender) in a disproportionally
adverse manner as compared to other Lenders, such Affiliate Lender shall be
deemed to have voted its interest as a Lender without discretion in such
proportion as the allocation of voting with respect to such matter by Lenders
who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably appoints
the Agent (such appointment being coupled with an interest) as such Affiliate
Lender’s attorney-in-fact, with full authority in the place and stead of such
Affiliate Lender and in the name of such Affiliate Lender, from time to time in
the Agent's discretion to take any action and to execute any instrument that the
Agent may deem reasonably necessary to carry out the provisions of this clause
(3).

 

For the purposes of this Section 10.03(b), the term “Approved Fund” means, with
respect to any Lender or Eligible Assignee, any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered, advised or managed by (a) such Lender or Eligible
Assignee, (b) an Affiliate of such Lender or Eligible Assignee or (c) an entity
or an Affiliate of an entity that administers, advises or manages such Lender or
Eligible Assignee.

 

Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender and
the Agent shall have no liability with respect to any assignment made to a
Person that is a Disqualified Lender.

 

 96 

 

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 10.05). Upon request, and the surrender of the assigning
Lender of its promissory note (if any), the Borrower (at its expense) shall
execute and deliver a promissory note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.03 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

(iv)          The Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(c)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Acceptance and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.03(b), 2.16(d) or
10.05(c), the Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

 97 

 

 

(d)          (i)             Any Lender may, without the consent of the Borrower
or the Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (ii) such Lender’s obligations under this Agreement shall
remain unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iv) the Borrower,
the Agent and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (y) of the first
proviso to Section 10.09(a) that affects such Participant. Subject to Section
10.03(d)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14, and 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to such Section 8.08 as
though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13 and Section 2.15 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.15
unless such Participant agrees to comply with Section 2.15(e) as though it were
a Lender (it being understood that the documentation required under Section
2.15(e) shall be delivered to the participating Lender).

 

(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under this Agreement or any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

 98 

 

 

(f)          Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.03, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to a Loan Party furnished to such Lender by or on behalf of
a Loan Party; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by the provisions of Section 10.04 or provisions no less restrictive than
those contained in Section 10.04.

 

(g)          The Borrower hereby agrees, to the extent set forth in the
Commitment Letter, to actively assist and cooperate with the Agent in connection
with the primary syndication of the Commitments.

 

(h)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

 99 

 

 

Section 10.04.         Confidentiality. Each of the Agent (which for purposes of
this Section 10.04 shall include the Arrangers, the Co-Syndication Agents and
the Co-Documentation Agents) and the Lenders agrees to keep any information
delivered or made available by any Loan Party to it confidential from anyone
other than persons employed or retained by them who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans;
provided that nothing herein shall prevent any of the foregoing parties from
disclosing such information (i) to any of their employees, partners, officers,
directors, agents, legal counsel, independent auditors, advisors or Affiliates
(or to any of such Affiliates’ employees, partners, officers, directors, agents,
legal counsel, independent auditors or advisors) or to any other Lender,
provided such Person is instructed to keep such information confidential to the
same extent required hereunder, (ii) to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations hereunder, provided
such Person agrees to keep such information confidential to the same extent
required hereunder, (iii) to any rating agency when required by it, provided
such Person agrees to keep such information confidential to the same extent
required hereunder, (iv) upon the order of any court or administrative agency,
(v) upon the request or demand of any regulatory or self-regulatory agency or
authority, (vi) which has been publicly disclosed other than as a result of a
disclosure by any of the foregoing parties which is not permitted by this
Agreement, (vii) in connection with any litigation to which the Arrangers, the
Agent, any Lender, or their respective Affiliates may be a party to the extent
reasonably required, (viii) to the extent reasonably required in connection with
the exercise of any remedy hereunder and (ix) to any actual or proposed
participant or assignee of all or part of its rights hereunder subject to the
proviso in Section 10.03(f). The Agent and each Lender shall use reasonable
efforts to notify the Borrower prior to making any disclosure under clauses (iv)
and (vii) of this Section 10.04, unless prohibited by law, regulation or order
of any court or administrative agency. In addition, the Arrangers, the Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Arrangers, the Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

 

Section 10.05.         Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower
shall pay or reimburse: (x) all reasonable fees and reasonable out of pocket
expenses of the Arrangers and the Agent, the Co-Syndication Agents and the
Co-Documentation Agents (including the reasonable fees, disbursements and other
charges of Davis Polk & Wardwell LLP (“DPW”), special counsel to the Arrangers,
and, if necessary, one counsel in any relevant jurisdiction retained by DPW or
the Arrangers) associated with the syndication of the credit facilities provided
for herein, and the preparation, execution, delivery and administration of the
Loan Documents and any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated); and (y) all reasonable fees and reasonable out of pocket expenses
of the Agent and the Arrangers (including the reasonable fees, disbursements and
other charges of DPW, special counsel to the Arrangers, and, if necessary, one
counsel in any relevant jurisdiction retained by DPW or the Arrangers) and the
Lenders in connection with the enforcement of the Loan Documents.

 

 100 

 

 

(ii)           The Borrower shall pay or reimburse all reasonable fees and
reasonable expenses of the Agent and their internal and third-party auditors,
appraisers and consultants incurred in connection with the (A) initial and
ongoing appraisals and collateral field examinations, (B) monthly and other
monitoring of assets and (C) other miscellaneous disbursements.

 

All payments or reimbursements pursuant to the foregoing clauses (a)(i) and (ii)
shall be payable promptly upon written demand together with back-up
documentation supplying such reimbursement request.

 

(b)          The Borrower shall indemnify the Agent, the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated hereby, the performance by the parties hereto of
their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Holdco Group, or any
Environmental Liability related in any way to the Holdco Group, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee.

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Agent, the Arrangers, the Co-Syndication Agents or the
Co-Documentation Agents, under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent, Arrangers, the Co-Syndication Agents or
the Co-Documentation Agents as the case may be, its pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent, the Arrangers, the
Co-Syndication Agents or the Co-Documentation Agents in their capacity as such.
For purposes hereof, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the outstanding Loans at the time.

 

 101 

 

 

(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

Section 10.06.         Choice of Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

Section 10.07.         No Waiver. No failure on the part of the Agent, the
Arrangers or any of the Lenders to exercise, and no delay in exercising, any
right, power or remedy hereunder or any of the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.

 

Section 10.08.         Extension of Maturity. Should any payment of principal of
or interest or any other amount due hereunder become due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

 

Section 10.09.         Amendments, Etc.

 

(a)          No modification, amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Account Control
Agreements), and no consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or by the Agent with the consent of the
Required Lenders); provided, however, that (x) the ABL Intercreditor Agreement
and any other intercreditor agreement entered into in accordance with the terms
of this Agreement may be amended, modified or supplemented in accordance with
their respective terms) and (y) no such modification or amendment shall (i)
decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan, without the prior written consent of each Lender directly
affected thereby, (ii) increase or extend the Commitment of or decrease or
extend the date for payment of any Fees to any Lender without the prior written
consent of such Lender, (iii) amend or modify Section 2.16(b), the pro rata
requirements of Section 2.16, the provisions of Section 10.03(a)(i), the
provisions of this Section or the definition of the terms “Secured Obligations”
or “Required Lenders” without the prior written consent of each Lender,
(iv) release all or substantially all of the Liens granted to the Agent
hereunder or under any other Loan Document, or release all or substantially all
of the Guarantors without the prior written consent of each Lender or (v) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans or
Commitments of one Class differently from the rights of Lenders holding Loans or
Commitments of any other Class without the prior written consent of Lenders
holding a majority in interest of the outstanding Loans and Commitments of each
adversely affected Class; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Agent hereunder or under
any other Loan Document without the prior written consent of the Agent. No
notice to or demand on any Loan Party shall entitle any Loan Party to any other
or further notice or demand in the same, similar or other circumstances. Each
assignee under Section 10.03(b) shall be bound by any amendment, modification,
waiver, or consent authorized as provided herein, and any consent by a Lender
shall bind any Person subsequently acquiring an interest on the Loans held by
such Lender. No amendment to this Agreement shall be effective against any Loan
Party unless (i) in the case of an amendment to this Agreement other than to
Article 9 hereof, such amendment is signed by the Borrower and (ii) in the case
of an amendment to Article 9 of this Agreement, such amendment is signed by such
Loan Party.

 

 102 

 

 

(b)          Notwithstanding anything to the contrary contained in Section
10.09(a), in the event that the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders (or all of the Lenders of a Class) and such modification or
amendment is agreed to by the Required Lenders, then the Borrower may, at its
sole expense and effort, upon notice to such Lender or Lenders whose consent was
required and which did not agree to the modification or amendment requested by
the Borrower (such Lender or Lenders, collectively the “Minority Lenders”) and
the Agent, (I) with the consent of the Borrower and the Required Lenders (but
without the consent of the Minority Lenders), amend this Agreement to provide
for (w) the termination of the Commitment(s) (or Commitment(s) of the applicable
Class) of each of the Minority Lenders, (x) the addition to this Agreement of
one or more other financial institutions (each of which shall be an Eligible
Assignee in accordance with Section 10.03(b)), or an increase in the
Commitment(s) (or Commitment(s) of the applicable Class) of one or more of the
Required Lenders, so that the total amount of the Commitments (or Commitments of
the applicable Class), after giving effect to such amendment shall be in the
same amount as the Commitments (or Commitments of the applicable Class)
immediately before giving effect to such amendment, (y) the assignment (at par)
of the outstanding Loans (or Loans of the applicable Class) of such Minority
Lenders and (z) such other modification to this Agreement as may be appropriate
to effectuate the foregoing or (II) require such Minority Lenders to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.03(b), all its interests, rights and obligations under
this Agreement with respect to its Loans (or Loans of the applicable Class) to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, in the case of
each of clauses (I) and (II), that (i) the Borrower shall have received the
prior written consent of the Agent, which consent shall not unreasonably be
withheld or delayed, (ii) such Minority Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (or Loans of the
applicable Class), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) the applicable Eligible Assignee or Required
Lender or Lenders shall have agreed to the applicable modification or amendment
of this Agreement, (iv) if the consent, amendment or waiver in question would
result in a Repricing Transaction in respect of any Loans held by such Minority
Lender, the Borrower shall pay the fee, if any, payable pursuant to Section
2.18(b) as if the applicable outstanding Loans of such Minority Lender were
prepaid or repriced in their entirety in connection with a Repricing Transaction
on the date of the consummation of such assignment; and provided further, that
such assignment does not conflict with applicable laws.

 

 103 

 

 

(c)          The Agent and the Lenders agree that a Subsidiary Guarantor shall
be released from its guarantee of the Secured Obligations pursuant to Article 9
hereof (and shall cease to be a Subsidiary Guarantor) upon consummation of any
transaction permitted under this Agreement that results in it ceasing to be a
direct or indirect Domestic Subsidiary of the Borrower. The Agent and the
Lenders also agree that the Liens granted to the Agent on any Collateral
pursuant to the Security Documents shall be automatically released (i) to the
extent the property constituting such Collateral is owned by any Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its guarantee of
the Secured Obligations in accordance with the preceding sentence, (ii) upon the
sale or other disposition of such Collateral to any Person that is not (and is
not required to be) a Loan Party, to the extent such sale or other disposition
is made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) and (iii) as is in the
judgment of the Agent required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Agent pursuant to
the Security Documents. The Lenders hereby authorize the Agent to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

 

Section 10.10.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.11.         Headings. Section headings used herein are for
convenience only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

 

 104 

 

 

Section 10.12.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.13, 2.14, Section 2.15 and 10.05 and Article 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitments, the
resignation or replacement of the Agent or the termination of this Agreement or
any provision hereof.

 

Section 10.13.         Execution in Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single agreement. This Agreement
and any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy (or other electronic means)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.14.         Prior Agreements. This Agreement represents the entire
agreement of the parties with regard to the subject matter hereof and the terms
of any letters and other documentation entered into between any Loan Party and
any Lender or the Agent prior to the execution of this Agreement which relate to
Loans to be made hereunder shall be replaced by the terms of this Agreement
(except as otherwise expressly provided in the Commitment Letter and the fee
letter referred to therein).

 

Section 10.15.         Further Assurances. Whenever and so often as reasonably
requested by the Agent, the Loan Parties will promptly execute and deliver or
cause to be executed and delivered all such other and further instruments,
documents or assurances, and promptly do or cause to be done all such other and
further things as may be necessary and reasonably required in order to further
and more fully vest in the Agent all rights, interests, powers, benefits,
privileges and advantages conferred or intended to be conferred by this
Agreement and the other Loan Documents.

 

Section 10.16.         Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the each Loan Party in accordance with the Patriot Act.

 

 105 

 

 

Section 10.17.         Jurisdiction; Consent to Service of Process.

 

(a)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(b)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or, except to the extent
expressly provided therein, any other Loan Document in any court referred to in
paragraph (a) of this Section 10.17. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)          Each party hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.18.         No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

 

 106 

 

 

Section 10.19.         Waiver of Jury Trial. EACH OF THE BORROWER, THE
GUARANTORS, THE AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 10.20.         Intercreditor Agreements. Reference is made to the ABL
Intercreditor Agreement. Each Lender hereunder (a) acknowledges that it has
received a copy of each of the foregoing intercreditor agreements, (b) consents
to the subordination of Liens provided for in such intercreditor agreements (as
applicable), (c) agrees that it will be bound by and will take no actions
contrary to the provisions of such intercreditor agreements, (d) authorizes and
instructs the Agent to enter into supplements to such intercreditor agreements
as Representative and on behalf of such Lender, and (e) authorizes and instructs
the Agent to enter into one or more intercreditor agreements with respect to any
Liens permitted pursuant to Section 6.01(m).

 

Section 10.21.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(1)           a reduction in full or in part or cancellation of any such
liability;

 

(2)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 107 

 

 

(3)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.22.         Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Original Credit
Agreement. The Original Credit Agreement, as amended and restated hereby,
continues in full force and effect as so amended and restated by this Agreement.
Nothing contained in the Third Refinancing Term Loan Amendment and Amendment and
Restatement Agreement, this Agreement or any other Loan Document shall
constitute or be construed as a novation of any of the Obligations.

 

Section 10.23.         Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with Refinancing Term Loans or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 108 

 